



REVOLVER CUSIP: 45543KAB0




$250,000,000 REVOLVING CREDIT FACILITY
AMENDED AND RESTATED CREDIT AGREEMENT
by and among
INDIANAPOLIS POWER & LIGHT COMPANY
THE LENDERS PARTY HERETO
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
PNC CAPITAL MARKETS LLC, Joint Bookrunner and Joint Lead Arranger
and
U.S. Bank, National Association, as Syndication Agent, Joint Bookrunner and
Joint Lead Arranger
and
BMO HARRIS BANK N.A. and FIFTH THIRD BANK, each as Co-Documentation Agents


Dated as of June 19, 2019

















--------------------------------------------------------------------------------





TABLE OF CONTENTS
1.
 
CERTAIN DEFINITIONS
1


1.1
 
Certain Definitions
1


1.2
 
Construction
20


1.3
 
Accounting Principles
20


2.
 
REVOLVING CREDIT AND SWING LOAN FACILITIES
21


2.1
 
Revolving Credit Commitments
21


2.2
 
Nature of Lenders' Obligations with Respect to Revolving Credit Loans
21


2.3
 
Reserved
22


2.4
 
Reserved
22


2.5
 
Commitment Fees
22


2.6
 
Revolving Credit Loan Requests; Swing Loan Requests
22


2.7
 
Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans
23


2.8
 
Notes
24


2.9
 
Use of Proceeds
24


2.10
 
Defaulting Lenders
24


2.11
 
Reduction of Revolving Credit Commitments
26


2.12
 
Letter of Credit Subfacility
26


2.13
 
Increase in Revolving Credit Commitments
33


2.14
 
Extension of Expiration Date
35


3.
 
[INTENTIONALLY OMITTED]
36


4.
 
INTEREST RATES
37


4.1
 
Interest Rate Options
37


4.2
 
Interest Periods
37


4.3
 
Interest after Default
38


4.4
 
LIBOR Rate Unascertainable; Ilegality; Increased Costs; Deposits Not Available
38


4.5
 
Selection of Interest Rate Options
40


5.
 
PAYMENTS
41


5.1
 
Payments
41


5.2
 
Pro Rata Treatment of Lenders
41


5.3
 
Sharing of Payments by Lenders
41


5.4
 
Presumptions by Administrative Agent
42


5.5
 
Interest Payment Dates
42


5.6
 
Voluntary Prepayments
43


5.7
 
[Intentionally Omitted]
44


5.8
 
Increased Costs
44


5.9
 
Taxes
46


5.10
 
Indemnity
50


5.11
 
Settlement Date Procedures
50


6.
 
REPRESENTATIONS AND WARRANTIES
51


6.1
 
Representations and Warranties
51


7.
 
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
55


7.1
 
Conditions Precedent to Effectiveness of this Agreement
55


7.2
 
Each Loan or Letter of Credit
56


8.
 
COVENANTS
56


8.1
 
Affirmative Covenants
57


8.2
 
Negative Covenants
58








--------------------------------------------------------------------------------





8.3
 
Reporting Requirements
63


9.
 
DEFAULT
65


9.1
 
Events of Default
65


9.2
 
Consequences of Event of Default
67


10.
 
THE ADMINISTRATIVE AGENT
69


10.1
 
Appointment and Authority
69


10.2
 
Rights as a Lender
69


10.3
 
Exculpatory Provisions
69


10.4
 
Reliance by Administrative Agent
70


10.5
 
Delegation of Duties
70


10.6
 
Resignation of Administrative Agent
71


10.7
 
Non-Reliance on Administrative Agent and Other Lenders
71


10.8
 
No Other Duties, etc.
72


10.9
 
Administrative Agent's Fee
72


10.10
 
No Reliance on Administrative Agent's Customer Identification Program
72


11.
 
MISCELLANEOUS
72


11.1
 
Modifications, Amendments or Waivers
72


11.2
 
No Implied Waivers; Cumulative Remedies
73


11.3
 
Expenses; Indemnity; Damage Waiver
73


11.4
 
Holidays
75


11.5
 
Notices; Effectiveness; Electronic Communication
75


11.6
 
Severability
76


11.7
 
Duration; Survival
76


11.8
 
Successors and Assigns
76


11.9
 
Confidentiality
80


11.10
 
Counterparts; Integration; Effectiveness
81


11.11
 
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL
81


11.12
 
USA Patriot Act Notice
82


11.13
 
Certain ERISA Matters
83


11.14
 
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
84


11.15
 
No Novation
84


 
 
 
 








--------------------------------------------------------------------------------





LIST OF SCHEDULES AND EXHIBITS
 
 
 
SCHEDULES
 
 
 
 
 
SCHEDULE 1.1(A)
 
PRICING GRID
SCHEDULE 1.1(B)
 
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 6.1(a)
 
QUALIFICATIONS TO DO BUSINESS
SCHEDULE 6.1(b)
 
SUBSIDIARIES
SCHEDULE 6.1(e)
 
LITIGATION
SCHEDULE 6.1(n)
 
ENVIRONMENTAL DISCLOSURES
SCHEDULE 7.1(a)
 
OPINION OF COUNSEL
SCHEDULE 8.2(p)
 
EXISITING INVESTMENTS
 
 
 
EXHIBITS
 
 
 
 
 
EXHIBIT 1.1(A)
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(N)(1)
 
REVOLVING CREDIT NOTE
EXHIBIT 1.1(N)(2)
 
SWING LOAN NOTE
EXHIBIT 2.6(A)
 
LOAN REQUEST
EXHIBIT 2.6(B)
 
SWING LOAN REQUEST
EXHIBIT 2.13
 
LENDER JOINDER
EXHIBIT 2.14(A)
 
EXTENSION REQUEST
EXHIBIT 2.14(B)
 
CONTINUATION NOTICE
EXHIBIT 5.9(g)(A)
 
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9(g)(B)
 
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9(g)(C)
 
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9(g)(D)
 
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)
EXHIBIT 8.3
 
QUARTERLY COMPLIANCE CERTIFICATE














--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
"Agreement") is dated as of June 19, 2019, and is made by and among INDIANAPOLIS
POWER & LIGHT COMPANY, an Indiana corporation (the "Borrower"), the LENDERS (as
hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (hereinafter referred
to in such capacity as the "Administrative Agent") PNC CAPITAL MARKETS LLC,
Joint Bookrunner and Joint Lead Arranger (hereinafter referred to in such
capacity as the "Joint Lead Arranger"), U.S. BANK NATIONAL ASSOCIATION, as
Syndication Agent, Joint Bookrunner and Joint Lead Arranger (hereinafter
referred to in such capacity as the "Joint Lead Arranger" or "Syndication
Agent"), and [BMO HARRIS BANK N.A., as Documentation Agent (hereinafter referred
to in such capacity as the "Documentation Agent").]
WHEREAS, the Borrower, the Administrative Agent and the Lenders are party to
that certain Credit Agreement dated as of May 6, 2014, as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof
(the "Existing Credit Agreement"), pursuant to which such Lenders extended
certain credit facilities to the Borrower.
WHEREAS, the Borrower has requested the Lenders and the Administrative Agent to
amend and restate the Existing Credit Agreement and the credit facility
thereunder and to provide a revolving credit facility to the Borrower in an
aggregate principal amount not to exceed $250,000,000.
NOW THEREFORE, in consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows in this Agreement.
1.
CERTAIN DEFINITIONS

1.Certain Definitions.
In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:
Acquisition shall mean any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation, partnership or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.
Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.
Administrative Agent's Fee shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
Administrative Agent's Letter shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].





--------------------------------------------------------------------------------





Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any common equity
interests of such Person, or (iii) 10% or more of any common equity interests of
which is beneficially owned or held, directly or indirectly, by such Person.
Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.
Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the senior unsecured long-term debt ratings of the Borrower then in effect
according to the pricing grid on Schedule 1.1(A) below the heading "Applicable
Commitment Fee Rate."
Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the senior unsecured long-term debt ratings of the Borrower then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
"Applicable Letter of Credit Fee Rate."
Applicable Margin shall mean, as applicable:
(A)    the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the senior unsecured
long-term debt ratings of the Borrower then in effect according to the pricing
grid on Schedule 1.1(A) below the heading "Applicable Margin for Base Rate
Loans", or
(B)    the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the senior unsecured
long-term debt ratings of the Borrower then in effect according to the pricing
grid on Schedule 1.1(A) below the heading "Applicable Margin for LIBOR Rate
Loans".
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
Authorized Officer shall mean, with respect to the Borrower, the Chairman, the
President and Chief Executive Officer, any Vice President, the Chief Financial
Officer, the Controller, the Treasurer, the Assistant Treasurer, the General
Counsel and Secretary, or such other individuals, designated by written notice
to the Administrative Agent from the Borrower, authorized to execute notices,
reports and other documents on behalf of the Borrower required hereunder. The
Borrower may amend such list of individuals from time to time by giving written
notice of such amendment to the Administrative Agent.
Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European





--------------------------------------------------------------------------------





Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Overnight Bank Funding Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1(a)(i) [Base
Rate Option].
Borrower has the meaning assigned in the first paragraph of this Agreement.
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans under the same Facility to which a LIBOR Rate Option applies which
become subject to the same Interest Rate Option under the same Loan Request by
the Borrower and which have the same Interest Period shall constitute one
Borrowing Tranche, and (ii) all Loans to which a Base Rate Option applies shall
constitute one Borrowing Tranche.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.
Capital Lease shall mean, as to any Person, a lease of any interest in any kind
of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, in accordance with
Accounting Standards Committee - Leases. Topic 840 (formerly, the Financial
Accounting Standards Board Statement No. 13), as amended from time to time, or,
if such statement is not then in effect, such statement of GAAP as may be
applicable, recorded as a "capital lease" on the balance sheet of the Borrower
prepared in accordance with GAAP.
Cash Equivalent and Short-Term Investments shall mean: (a) obligations of, or
unconditionally guaranteed by, the United States of America; (b) obligations
issued or guaranteed by any person controlled or supervised by and acting as an
instrumentality of the United States of America pursuant to authority granted by
the Congress of the United States of America; (c) negotiable or non-negotiable
certificates of deposit and time deposits issued by any bank, trust company or
national banking association, including the Administrative Agent, having total
assets in excess of one (1) billion Dollars and which has combined capital,
surplus and undivided profits of at least $25,000,000; (d) commercial paper of
the quality rated on the date of purchase at "A-1" by S&P or "P-1" by Moody's
purchased directly or through recognized money market dealers; (e) municipal
obligations the interest on which is excluded from the gross income of the
owners thereof for federal tax purposes under Section 103 of the Code, if rated
on the date of purchase in one of the two highest rating categories of either
Moody's or S&P; (f) any repurchase agreement secured by any one or more of the
foregoing; (g) any repurchase agreement or guaranteed investment contract from a
bank or insurance company rated on the date of purchase in one of the two
highest rating categories of either Moody's or S&P and secured by any one or
more of the foregoing with collateral equal or greater than 102% of the
principal amount originally invested valued on





--------------------------------------------------------------------------------





a weekly basis; (h) units or shares of a Qualified Regulated Investment Company
which invests solely in obligations described in clause (e) above; for purposes
of this clause (h) a Qualified Regulated Investment Company means a qualified
regulated investment company as defined by the Internal Revenue Service
including any regulated investment company (as defined in Section 851(a) of the
Code) which, (i) for the taxable year, meets the requirements of Section 852(a)
of the Code, (ii) has authorized and outstanding only one class of units or
shares and (iii) to the extent practicable invests all of its assets in
tax-exempt bonds, or the weighted average value of its assets is represented by
investments in tax-exempt bonds; and (i) money market funds which funds are
rated on the date of purchase in one of the two highest rating categories of
either Moody's or S&P.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
CIP Regulations shall have the meaning specified in Section 10.10 [No Reliance
on Administrative Agent's Customer Identification Program].
Closing Date shall mean June 19, 2019.
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.
Commitment Fee shall have the meaning specified in Section 2.5 [Commitment
Fees].
Commodity Hedge shall mean commodity hedge or similar hedging agreements entered
into by the Borrower in the ordinary course of business and not for speculative
purposes.
Compliance Certificate shall have the meaning specified in Section 8.3(c)
[Certificate of the Borrower].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
Consolidated Total Capitalization shall mean at any time the sum of Total Debt
and Total Capital, each calculated at such time.





--------------------------------------------------------------------------------





Covered Entity shall mean the Borrower, each of Borrower's Subsidiaries, all
guarantors and all pledgors of collateral.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.
Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent's or the Borrower's receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, as
the case may be, (d) has become the subject of a Bankruptcy Event, (e) has
become the subject of a Bail-In Action, or (f) has failed at any time to comply
with the provisions of Section 5.3 [Sharing of Payments by Lenders] with respect
to purchasing participations from the other Lenders, whereby such Lender's share
of any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.
As used in this definition and in Section 2.10 [Defaulting Lenders], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person's
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
Documentation Agent shall have the meaning specified in the preamble.





--------------------------------------------------------------------------------





Dollar, Dollars, U. S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Drawing Date shall have the meaning specified in Section 2.12(e) [Disbursements,
Reimbursement].
EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to: (i)
pollution or pollution control; (ii) protection of human health from exposure to
regulated substances; (iii) protection of the environment and/or natural
resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrower and are treated as a single
employer under Section 414 of the Code.
ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan, other than those events
as to which the 30-day notice period referred to in Section 4043(c) of ERISA has
been waived; (b) a withdrawal by Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is, or is
expected to be, "insolvent" (within the meaning of Section 4245 of ERISA), or in
"reorganization" (within the meaning of Section 4241 of ERISA); (d) a
determination that any Pension Plan is, or is expected to be, in "at risk"
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(e) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a





--------------------------------------------------------------------------------





termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (f)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (g) the imposition of any material liability under
Title IV of ERISA, other than for ordinary funding obligations and PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon Borrower or any ERISA
Affiliate; (h) the occurrence of an act or omission which could give rise to the
imposition on a the Borrower or an ERISA Affiliate of material fines, penalties,
taxes or related charges under Chapter 43 of the Code or under Sections 406,
409, 502(c)(i) or (l), or 4071 of ERISA in respect of any Plan; or (i) the
failure of any "welfare benefit plan" (as described in Section 3(1) of ERISA)
sponsored or maintained by the Borrower or any ERISA Affiliate that provides
insured medical benefits, to satisfy the non-discrimination requirements of
Section 105 of the Code.
ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code.
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an "Event of Default."
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6(b) [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9(g) [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient's failure to comply with Section
5.9(g) [Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed
under FATCA (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS).
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Existing Credit Agreement shall have the meaning set forth in the recitals to
this Agreement.
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
June 19, 2024.
Facility shall mean the Commitments of the Lenders and the Issuing Lender to
make Revolving Credit Loans, to make and participate in Swing Loans and issue
and participate in Letters of Credit, and the Revolving Credit Loans and Letters
of Credit extended under such Commitments.





--------------------------------------------------------------------------------





FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the NYFRB (or any successor) on such day as being the
weighted average of the rates on overnight federal funds transactions on the
previous trading day, as computed and announced by such Federal Reserve Bank (or
any successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
FERC shall mean the Federal Energy Regulatory Commission and any successor
agency thereto.
FERC Order shall mean the order issued by the FERC to the Borrower dated July
27, 2018, Docket No. ES18-42-000, or an extension, renewal or replacement of
such order.
Fitch shall have the meaning set forth in the pricing grid on Schedule 1.1(A).
Fitch Rating shall have the meaning set forth in the pricing grid on Schedule
1.1(A).
Foreign Lender shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
FPA shall mean the Federal Power Act, as amended, and all rules and regulations
promulgated thereunder.
GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
ICC shall have the meaning specified in Section 11.11(a) [Governing Law].
Increasing Lender shall have the meaning assigned to that term in Section 2.13.
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii)





--------------------------------------------------------------------------------





reimbursement obligations (contingent or otherwise) under any letter of credit
agreement, (iv) obligations under any currency swap agreement, Interest Rate
Hedge or Commodity Hedge (v) any other transaction (including forward sale or
purchase agreements, capitalized leases and conditional sales agreements) having
the commercial effect of a borrowing of money entered into by such Person to
finance its operations or capital requirements (but not including trade payables
and accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than thirty (30) days past due), or (vi) any Guaranty of Indebtedness
for borrowed money.
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, and (ii) to the extent not otherwise described
in the preceding clause (i), Other Taxes.
Indemnitee shall have the meaning specified in Section 11.3(b) [Indemnification
by the Borrower].
Information shall mean all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any such Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a non-confidential
basis prior to disclosure by the Borrower or any of its Subsidiaries, provided
that, in the case of information received from the Borrower or any of its
Subsidiaries after the date of this Agreement, such information is clearly
identified at the time of delivery as confidential.
Insolvency Proceeding shall mean, with respect to the Borrower or any Subsidiary
of the Borrower, (a) a case, action or proceeding with respect to the Borrower
or any Subsidiary of the Borrower (i) before any court or any other Official
Body under any bankruptcy, insolvency, reorganization or other similar Law now
or hereafter in effect, or (ii) for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or similar official) of
the Borrower or any Subsidiary of the Borrower or otherwise relating to the
liquidation, dissolution, winding-up or relief of the Borrower or any Subsidiary
of the Borrower other than as permitted under Section 8.2(c), or (b) any general
assignment for the benefit of creditors, composition, marshaling of assets for
creditors, or other, similar arrangement in respect of the Borrower's or such
Subsidiary's creditors generally or any substantial portion of its creditors;
undertaken under any Law.
Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrower is requesting new Loans, or (ii) the date of renewal of or
conversion to the LIBOR Rate Option if the Borrower is renewing or converting to
the LIBOR Rate Option applicable to outstanding Loans. Notwithstanding the
foregoing: (A) any Interest Period which would otherwise end on a date which is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrower shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by





--------------------------------------------------------------------------------





the Borrower or its Subsidiaries in order to provide protection to, or minimize
the impact upon, the Borrower or its Subsidiaries of increasing floating rates
of interest applicable to Indebtedness.
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
Investment of a Person shall mean any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
deposit account and certificate of deposit owned by such Person; and structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.
IPALCO shall mean IPALCO Enterprises, Inc., an Indiana corporation.
IPSCA shall mean the Indiana Public Service Commission Act, as amended, I.C.
§8-1-2-1 et seq., and all rules and regulations promulgated thereunder.
IRS shall mean the United States Internal Revenue Service.
ISP98 shall have the meaning specified in Section 11.11(a) [Governing Law].
Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and in the event that either (i) the Issuing Lender's long
term deposit rating drops to BBB+ by S&P (or the equivalent thereof by Moody's
or Fitch) or lower or (ii) the Issuing Lender is unacceptable to the beneficiary
of the Letter of Credit, any other Lender that Borrower, Administrative Agent
and such other Lender may agree may from time to time issue Letters of Credit
hereunder.
IURC shall mean the Indiana Utility Regulatory Commission and any successor
agency thereto.
IURC Order shall mean the order issued by the IURC to the Borrower dated
December 5, 2018, Cause No. 45115, or an extension, renewal or replacement of
such order.
Joint Lead Arranger shall have the meaning specified in the preamble.
Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Borrower and its Subsidiaries
holds, directly or indirectly, an equity interest.
Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.
Letter of Credit shall have the meaning specified in Section 2.12(a) [Issuance
of Letters of Credit].





--------------------------------------------------------------------------------





Letter of Credit Borrowing shall have the meaning specified in Section 2.12(e)
[Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.12(d) [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.12(a)
[Issuance of Letters of Credit].
Liabilities shall mean, at any time, all liabilities of the Borrower and its
Subsidiaries that would be shown on a consolidated balance sheet of the Borrower
prepared in accordance with GAAP at such time.
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an "Alternate Source"), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
reasonably determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error)), by (ii) a number
equal to 1.00 minus the LIBOR Reserve Percentage. Notwithstanding the foregoing,
if the LIBOR Rate as determined under any method above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.
The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.
LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1(a)(ii)
[Revolving Credit LIBOR Rate Option].
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities").





--------------------------------------------------------------------------------





LIBOR Termination Date shall have the meaning specified in Section 4.4.4
[Successor LIBOR Rate Index].
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Notes and any other instruments, certificates or documents delivered in
connection herewith or therewith.
Loan Request shall have the meaning set forth in Section 2.6(a) [Revolving
Credit Loan Requests].
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans and or any Revolving Credit Loan or the Swing Loan.
Material Adverse Change shall mean any set of circumstances or events which (a)
has any material adverse effect whatsoever upon the validity or enforceability
of this Agreement or any other Loan Document, (b) is material and adverse to the
business, properties, assets, financial condition or results of operations of
the Borrower or the Borrower and its Subsidiaries, taken as a whole, (c) impairs
materially the ability of the Borrower to duly and punctually pay or perform any
of the Obligations, or (d) impairs materially the ability of the Administrative
Agent or any of the Lenders, to the extent permitted, to enforce their legal
remedies pursuant to this Agreement or any other Loan Document.
Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Moody's shall have the meaning set forth in the pricing grid on Schedule 1.1(A).
Moody's Rating shall have the meaning set forth in the pricing grid on Schedule
1.1(A).
Multiemployer Plan shall mean any employee benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
New Lender shall have the meaning assigned to that term in Section 2.13.
Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
Notes shall mean, collectively, the promissory notes in the form of Exhibit
1.1(N)(1) evidencing the Revolving Credit Loans, and in the form of Exhibit
1.1(N)(2) evidencing the Swing Loans.
NYFRB shall mean the Federal Reserve Bank of New York.





--------------------------------------------------------------------------------





Obligations shall mean any obligation or liability of the Borrower, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).
Order shall have the meaning specified in Section 2.12(k) [Liability for Acts
and Omissions].
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6(b) [Replacement of a Lender]).
Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB, as set forth on its public website from time to time,
and as published on the next succeeding Business Day as the overnight bank
funding rate by the NYFRB (or by such other recognized electronic source (such
as Bloomberg) selected by the Administrative Agent for the purpose of displaying
such rate); provided, that if such day is not a Business Day, the Overnight Bank
Funding Rate for such day shall be such rate on the immediately preceding
Business Day; provided, further, that if such rate shall at any time, for any
reason, no longer exist, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Overnight Bank Funding Rate without notice to the Borrower.
Participant has the meaning specified in Section 11.8(d) [Participations].
Participation Advance shall have the meaning specified in Section 2.12(e)
[Disbursements, Reimbursement].





--------------------------------------------------------------------------------





Participant Register shall have the meaning specified in Section 11.8(d)
[Participations].
Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.
Payment In Full and Paid In Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder, termination of the
Commitments and expiration or termination of all Letters of Credit.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan shall mean any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Sections 412 and 430 of the Code or Section 302
of ERISA and is sponsored or maintained by Borrower or any ERISA Affiliate or to
which Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any times during the
immediately preceding five plan years.
Permitted Receivables Financing shall mean any receivables purchase agreement
that (i) the Borrower shall have determined in good faith is economically fair
and reasonable to the Borrower, (ii) all sales of accounts are made at fair
market value (as determined in good faith by the Borrower), (iii) the provisions
thereof shall be market terms (as determined in good faith by the Borrower), and
(iv) the aggregate "capital" or other liabilities under the transaction shall
not exceed $100,000,000.
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Sections 412
and 430 of the Code or Section 302 of ERISA and either (i) is maintained by any
member of the ERISA Group for employees of any member of the ERISA Group or (ii)
has at any time within the preceding five years been maintained by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group. For avoidance of doubt, the
terms Plan, Pension Plan and Multiemployer Plan shall exclude any plan that is
maintained outside the United States for the benefit of persons who are
nonresidents aliens as provided under Section 4(b)(4) of ERISA.
PNC shall mean PNC Bank, National Association, its successors and assigns.
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.





--------------------------------------------------------------------------------





PTE shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
Ratable Share shall mean the proportion that a Lender's Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders. If the Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.
Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.
Reimbursement Obligation shall have the meaning specified in Section 2.12(e)
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of the Borrower or any Subsidiary of the Borrower in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of the Borrower or any Subsidiary of the Borrower for any
substantial part of its property, or for the winding-up or liquidation of its
affairs other than as permitted under Section 8.2(c), or an assignment for the
benefit of its creditors.
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).
Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Revolving Credit Commitment," as such Commitment is thereafter assigned or
modified and Revolving Credit Commitments shall mean the aggregate Revolving
Credit Commitments of all of the Lenders.





--------------------------------------------------------------------------------





Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or 2.10(c) [Disbursements, Reimbursement].
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.
S&P shall have the meaning set forth in the pricing grid on Schedule 1.1(A).
S&P Rating shall have the meaning set forth in the pricing grid on Schedule
1.1(A).
Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].
Solvent shall mean, with respect to any Person on any date of determination,
taking into account rights of reimbursement, contribution or similar rights
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature, and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person's property would constitute unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
Statements shall have the meaning specified in Section 6.1(f)(i) [Historical
Statements].
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person's Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person's Subsidiaries.
Subsidiary Equity Interests shall have the meaning specified in Section 6.1(b)
[Subsidiaries and Owners; Investment Companies].





--------------------------------------------------------------------------------





Swing Loan Commitment shall mean PNC's commitment to make Swing Loans to the
Borrower pursuant to Section 2.1(b) [Swing Loan Commitment] hereof in an
aggregate principal amount up to $20,000,000.
Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.
Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.6(b) [Swing Loan Requests] hereof.
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to Section
2.1(b) [Swing Loan Commitment] and 2.6(b) [Swing Loan Requests] hereof.
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
Total Capital shall mean, at any time, the amount shown opposite the captions
"stockholders' equity," and "preferred stock" on the balance sheet of the
Borrower at such time.
Total Debt shall mean at any time (a) all interest-bearing Liabilities of the
Borrower and its Subsidiaries, (b) all securitized facilities of the Borrower
and its Subsidiaries, (c) all Capital Lease obligations of the Borrower and its
Subsidiaries and (d) all letter of credit obligations of the Borrower and its
Subsidiaries; provided, however, that the term "Total Debt" shall not include
accounts payable and accruals of the Borrower that would be shown as such on the
balance sheet of the Borrower prepared in accordance with GAAP.
UCP shall have the meaning specified in Section 11.11(a) [Governing Law].
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate shall have the meaning specified in Section
5.9(g) [Status of Lenders].
Withholding Agent shall mean the Borrower and the Administrative Agent.
Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.







--------------------------------------------------------------------------------





2.Construction.
Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words "include," "includes" and "including" shall be
deemed to be followed by the phrase "without limitation"; (ii) the words
"hereof," "herein," "hereunder," "hereto" and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person's
successors and assigns; (v) reference to any agreement, including this Agreement
and any other Loan Document together with the schedules and exhibits hereto or
thereto, document or instrument means such agreement, document or instrument as
amended, modified, replaced, substituted for, superseded or restated; (vi)
relative to the determination of any period of time, "from" means "from and
including," "to" means "to but excluding," and "through" means "through and
including"; (vii) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time (Standard or Daylight Savings,
as applicable).
3.Accounting Principles.
Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
Statements referred to in Section 6.1(f)(i) [Historical Statements]. In the
event of any change after the date hereof in GAAP, and if such change would
affect the computation of any of the financial covenants set forth in Section
8.2 [Negative Covenants] (including without limitation, reclassification of
power purchase agreements or operating leases such that they are included within
Total Debt and the related financial covenants), then the parties hereto agree
to endeavor, in good faith, to agree upon an amendment to this Agreement that
would adjust such financial covenants in a manner that would preserve the
original intent thereof, but would allow compliance therewith to be determined
in accordance with the Borrower's financial statements at that time, provided
that, until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein.
2.
REVOLVING CREDIT AND SWING LOAN FACILITIES

1.Revolving Credit Commitments.
(a)Loans.
Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date; provided that after giving effect to each
such Loan (i) the aggregate amount of the Revolving Credit Loans from such
Lender shall not exceed such Lender's Revolving Credit Commitment minus such
Lender's Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations, and (ii) the Revolving Facility Usage shall not exceed the





--------------------------------------------------------------------------------





Revolving Credit Commitments. Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1
(b)Swing Loan Commitment.
Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC shall make swing loans (the "Swing Loans") to the
Borrower at any time or from time to time after the date hereof to, but not
including, the Expiration Date, in an aggregate principal amount up to but not
in excess of the Swing Loan Commitment, provided that after giving effect to
such Loan, (i) the aggregate amount of Revolving Credit Loans from such Lender
shall not exceed such Lender's Revolving Credit Commitment minus such Lender's
Ratable Share of outstanding Swing Loans and the Letter of Credit Obligations
and (ii) the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1(b).
2.Nature of Lenders' Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.6 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate of each Lender's
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Swing Loans and Letter of Credit Obligations. The obligations of
each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrower to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.
3.Reserved
4.Reserved
5.Commitment Fees.
Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Administrative Agent for the account of each Lender according to its
Ratable Share, a nonrefundable commitment fee (the "Commitment Fee") equal to
the Applicable Commitment Fee Rate (computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving Credit Commitments (for
purposes of this computation, PNC's Swing Loans shall be deemed to be borrowed
amounts under its Revolving Credit Commitment) and (ii) the Revolving Facility
Usage; provided, however, that any Commitment Fee accrued with respect to the
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such Commitment Fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided further that no
Commitment Fee shall accrue with respect to the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Subject
to the proviso in the directly preceding sentence, all Commitment Fees shall be
payable in arrears on each Payment Date.
6.Revolving Credit Loan Requests; Swing Loan Requests.
(a)Revolving Credit Loan Requests.
Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Revolving Credit Loans pursuant
to Section 2.1(a) [Loans], or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Administrative Agent, not later than 11:00 a.m.,
(i) three (3)





--------------------------------------------------------------------------------





Business Days prior to the proposed Borrowing Date with respect to the making of
Revolving Credit Loans to which the LIBOR Rate Option applies or the conversion
to or the renewal of the LIBOR Rate Option for any Revolving Credit Loans; and
(ii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any Revolving Credit Loan, of a duly completed request
therefor substantially in the form of Exhibit 2.6(A) or a request by telephone
immediately confirmed in writing by letter, facsimile, email or telex in such
form (each, a "Loan Request"), it being understood that the Administrative Agent
may rely on the authority of any individual making such a telephonic request
without the necessity of receipt of such written confirmation. Each Loan Request
shall be irrevocable and shall specify the aggregate amount of the proposed
Loans comprising each Borrowing Tranche, and, if applicable, the Interest
Period, which amounts shall be in (x) integral multiples of $100,000 and not
less than $500,000 for each Borrowing Tranche under the LIBOR Rate Option, and
(y) integral multiples of $100,000 and not less than $500,000 for each Borrowing
Tranche under the Base Rate Option.
(b)Swing Loan Requests.
Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC to make Swing Loans by delivery to PNC not later
than 12:00 noon on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.6(B) hereto or a request by
telephone immediately confirmed in writing by letter, facsimile or telex (each,
a "Swing Loan Request"), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such Swing Loan, which shall be not less than $100,000.
7.Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
(a)Making Revolving Credit Loans.
The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.6 [Revolving Credit Loan Requests; Swing Loan Requests],
notify the Lenders of its receipt of such Loan Request specifying the
information provided by the Borrower and the apportionment among the Lenders of
the requested Revolving Credit Loans as determined by the Administrative Agent
in accordance with Section 2.2 [Nature of Lenders' Obligations with Respect to
Revolving Credit Loans]. Each Lender shall remit the principal amount of each
Revolving Credit Loan, as the case may be, to the Administrative Agent such that
the Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to Section 7.2 [Each Loan or Letter of Credit], fund such Revolving Credit Loans
to the Borrower in U.S. Dollars and immediately available funds at the Principal
Office prior to 2:00 p.m., on the applicable Borrowing Date; provided that if
any Lender fails to remit such funds to the Administrative Agent in a timely
manner, the Administrative Agent may elect in its sole discretion to fund with
its own funds the Revolving Credit Loans of such Lender on such Borrowing Date,
and such Lender shall be subject to the repayment obligation in Section 2.7(b)
[Presumptions by the Administrative Agent].
(b)Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender's share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.7(a) [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not





--------------------------------------------------------------------------------





in fact made its share of the applicable Loan available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to Loans under the Base Rate Option. If such Lender pays its share of
the applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender's Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(c)Making Swing Loans.
PNC shall, after receipt by it of a Swing Loan Request pursuant to Section
2.6(b), [Swing Loan Requests] fund such Swing Loan to the Borrower in U.S.
Dollars and immediately available funds at the Principal Office prior to 4:00
p.m. on the Borrowing Date.
(d)Repayment of Revolving Credit Loans.
The Borrower shall repay the Revolving Credit Loans together with all
outstanding interest thereon on the Expiration Date.
(e)Borrowings to Repay Swing Loans.
PNC may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender's Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of Letter of Credit Obligations. Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.6(a) [Revolving Credit Loan Requests] without regard
to any of the requirements of that provision. PNC shall provide notice to the
Lenders (which may be telephonic or written notice by letter, facsimile or
telex) that such Revolving Credit Loans are to be made under this Section 2.7(e)
and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.6(a) [Revolving Credit Loan Requests] are
then satisfied) by the time PNC so requests, which shall not be earlier than
3:00 p.m. on the Business Day next after the date the Lenders receive such
notice from PNC.
8.Notes.
The Obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans and Swing Loans made to it by each Lender, together
with interest thereon, shall be evidenced by a revolving credit Note and a swing
Note, dated the Closing Date payable to the order of such Lender in a face
amount equal to the Revolving Credit Commitment or Swing Loan Commitment, as
applicable, of such Lender.
9.Use of Proceeds.
The Borrower shall use the proceeds of the Revolving Credit Loans and Letters of
Credit (i) to finance capital expenditures, (ii) to refinance Indebtedness under
the Existing Credit Agreement, (iii) to support working capital, and (iv) for
general corporate purposes.
10.Defaulting Lenders.





--------------------------------------------------------------------------------





Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.5 [Commitment Fees];
(b)the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;
(c)if any Swing Loans are outstanding or any Letter of Credit Obligations exist
at the time such Lender becomes a Defaulting Lender, then:
(i)all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders' Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrower's obligations corresponding to such Defaulting Lender's Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;
(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Obligations pursuant to clause (ii) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.12(d) [Letter of Credit Fees] with respect to such Defaulting Lender's Letter
of Credit Obligations during the period such Defaulting Lender's Letter of
Credit Obligations are cash collateralized;
(iv)if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(d) [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders' Ratable Share; and
(v)if all or any portion of such Defaulting Lender's Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.12(d) [Letter of Credit Fees] with respect to such Defaulting
Lender's Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and
(vi)so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless the Issuing Lender is satisfied
that the related exposure and the Defaulting Lender's then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with this Section 2.10(c), and participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender





--------------------------------------------------------------------------------





has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, PNC shall not be required to fund any Swing Loan and the Issuing
Lender shall not be required to issue, amend or increase any Letter of Credit,
unless PNC or the Issuing Lender, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to PNC or the
Issuing Lender, as the case may be, to defease any risk to it in respect of such
Lender hereunder.
In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender's Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.
11.Reduction of Revolving Credit Commitments.
The Borrower shall have the right at any time after the Closing Date upon five
(5) days' prior written notice to the Administrative Agent to permanently reduce
(ratably among the Lenders in proportion to their Ratable Shares) the Revolving
Credit Commitments, in a minimum amount of $5,000,000 and whole multiples of
$1,000,000, or to terminate completely the Revolving Credit Commitments, without
penalty or premium except as hereinafter set forth; provided that any such
reduction or termination shall be accompanied by prepayment of the Notes,
together with outstanding Commitment Fees, and the full amount of interest
accrued on the principal sum to be prepaid (and all amounts referred to in
Section 5.10 [Indemnity] hereof) to the extent necessary to cause the aggregate
Revolving Facility Usage after giving effect to such prepayments to be equal to
or less than the Revolving Credit Commitments as so reduced or terminated. Any
notice to reduce the Revolving Credit Commitments under this Section 2.11 shall
be irrevocable.
12.Letter of Credit Subfacility.
(a)Issuance of Letters of Credit.
Borrower may at any time prior to the Expiration Date request the issuance of a
standby or trade letter of credit (each a "Letter of Credit") on its behalf, or
the amendment or extension of an existing Letter of Credit, by delivering to the
Issuing Lender (with a copy to the Administrative Agent) a completed application
and agreement for letters of credit, or request for such amendment or extension,
as applicable, in such form as the Issuing Lender may specify from time to time
by no later than 10:00 a.m. at least three (3) Business Days, or such shorter
period as may be agreed to by the Issuing Lender, in advance of the proposed
date of issuance. The Borrower shall authorize and direct the Issuing Lender to
name the Borrower as the "Applicant" or "Account Party" of each Letter of
Credit. Promptly after receipt of any letter of credit application, the Issuing
Lender shall confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
application and if not, such Issuing Lender will provide Administrative Agent
with a copy thereof.
(b)Unless the Issuing Lender has received notice from any Lender, Administrative
Agent or the Borrower, at least one day prior to the requested date of issuance,
amendment or extension of the applicable Letter of Credit, that one or more
applicable conditions in Section 7 [Conditions of Lending and Issuance of
Letters of Credit] is not satisfied, then, subject to the terms and conditions
hereof and in reliance on the agreements of the other Lenders set forth in this
Section 2.12 the Issuing Lender or any of the Issuing Lender's Affiliates will
issue a Letter of Credit or agree to such amendment or extension, provided that
each Letter of Credit shall (A) have a maximum maturity of twelve (12) months
from the date of issuance, and (B) in no event





--------------------------------------------------------------------------------





expire later than the Expiration Date and provided further that in no event
shall (i) the Letter of Credit Obligations exceed, at any one time, $40,000,000
(the "Letter of Credit Sublimit") or (ii) the aggregate amount of outstanding
Revolving Credit Loans, the Letter of Credit Obligations and the outstanding
Swing Loans exceed, at any one time, the aggregate Revolving Credit Commitments
of the Lenders. Each request by the Borrower for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrower that it shall be in compliance with the preceding sentence and with
Section 7 [Conditions of Lending and Issuance of Letters of Credit] after giving
effect to the requested issuance, amendment or extension of such Letter of
Credit. Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to the beneficiary thereof, the applicable Issuing Lender
will also deliver to Borrower and Administrative Agent a true and complete copy
of such Letter of Credit or amendment.
(c)Notwithstanding Section 2.12(b), the Issuing Lender shall not be under any
obligation to issue any Letter of Credit if (i) any order, judgment or decree of
any Official Body or arbitrator shall by its terms purport to enjoin or restrain
the Issuing Lender from issuing the Letter of Credit, or any Law applicable to
the Issuing Lender or any request or directive (whether or not having the force
of law) from any Official Body with jurisdiction over the Issuing Lender shall
prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it, or (ii) the issuance of the Letter of Credit would violate
one or more policies of the Issuing Lender applicable to letters of credit
generally.
Notwithstanding any other provision hereof, no Issuing Lender shall be required
to issue any Letter of Credit, if any Lender is at such time a Defaulting Lender
hereunder, unless such Issuing Lender has entered into satisfactory arrangements
with the Borrower or such Defaulting Lender to eliminate the Issuing Lender's
risk with respect to such Defaulting Lender (it being understood that the
Issuing Lender would consider the Borrower or the Defaulting Lender providing
cash collateral to the Administrative Agent, for the benefit of the Issuing
Lender, to secure the Defaulting Lender's Ratable Share of the Letter of Credit,
a satisfactory arrangement).
(d)Letter of Credit Fees.
The Borrower shall pay (i) to the Administrative Agent for the ratable account
of the Lenders a fee (the "Letter of Credit Fee") equal to the Applicable Letter
of Credit Fee Rate, and (ii) to the Issuing Lender for its own account a
fronting fee equal to one eighth of one percent (0.125%) per annum (in each case
computed on the basis of a year of 360 days and actual days elapsed), which fees
shall be computed on the daily average Letter of Credit Obligations and shall be
payable quarterly in arrears on each Payment Date following issuance of each
Letter of Credit. The Borrower shall also pay to the Issuing Lender for the
Issuing Lender's sole account the Issuing Lender's then in effect reasonable
customary fees and administrative expenses payable with respect to the Letters
of Credit as the Issuing Lender may generally charge or incur from time to time
in connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.
(e)Disbursements, Reimbursement.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender's Ratable Share of the





--------------------------------------------------------------------------------





maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.
(i)In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Lender will promptly notify the
Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a "Reimbursement
Obligation") the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
"Drawing Date") by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender. In
the event the Borrower fails to reimburse the Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrower shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders under the Base Rate Option to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the Revolving Credit Commitment and subject
to the conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other
than any notice requirements. Any notice given by the Administrative Agent or
Issuing Lender pursuant to this Section (i) may be oral if immediately confirmed
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)Each Lender shall upon any notice pursuant to Section (i) make available to
the Administrative Agent for the account of the Issuing Lender an amount in
immediately available funds equal to its Ratable Share of the amount of the
drawing, whereupon the participating Lenders shall (subject to this Section
2.12(e) [Disbursement; Reimbursement]) each be deemed to have made a Revolving
Credit Loan under the Base Rate Option to the Borrower in that amount. If any
Lender so notified fails to make available to the Administrative Agent for the
account of the Issuing Lender the amount of such Lender's Ratable Share of such
amount by no later than 2:00 p.m. on the Drawing Date, then interest shall
accrue on such Lender's obligation to make such payment, from the Drawing Date
to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three (3) days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Loans under the Base Rate Option on and after the fourth day
following the Drawing Date. The Administrative Agent and the Issuing Lender will
promptly give notice (as described in Section (i) above) of the occurrence of
the Drawing Date, but failure of the Administrative Agent or the Issuing Lender
to give any such notice on the Drawing Date or in sufficient time to enable any
Lender to effect such payment on such date shall not relieve such Lender from
its obligation under this Section (ii).
(iii)With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section (i), because of the Borrower's failure to
satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of Credit]
other than any notice requirements, or for any other reason, the Borrower shall
be deemed to have incurred from the Issuing Lender a borrowing (each a "Letter
of Credit Borrowing") in the amount of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Revolving Credit Loans
under the Base Rate Option. Each Lender's payment to the Administrative Agent
for the account of the Issuing Lender pursuant to this Section 2.12(e)
[Disbursements, Reimbursement] shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing (each a "Participation
Advance") from such Lender in satisfaction of its participation obligation under
this Section 2.12(e).
(f)Repayment of Participation Advances.





--------------------------------------------------------------------------------





(i)Upon (and only upon) receipt by the Administrative Agent for the account of
the Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender's Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
(ii)If the Administrative Agent is required at any time to return to the
Borrower, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by the Borrower to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.
(g)Documentation.
The Borrower agrees to be bound by the terms of the Issuing Lender's application
and agreement for letters of credit and the Issuing Lender's written regulations
and customary practices relating to letters of credit, though such
interpretation may be different from Borrower's own. In the event of a conflict
between such application or agreement and this Agreement, this Agreement shall
govern. It is understood and agreed that, except in the case of gross
negligence, willful misconduct or bad faith, the Issuing Lender shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Borrower's instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
(h)Determinations to Honor Drawing Requests.
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.
(i)Nature of Participation and Reimbursement Obligations.
Each Lender's obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.12(e)
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Issuing Lender upon
a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.10 under all circumstances, including the following
circumstances:
(i)any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which the Borrower
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
(ii)the failure of the Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.6 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.7 [Making Revolving





--------------------------------------------------------------------------------





Credit Loans and Swing Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as
otherwise set forth in this Agreement for the making of a Revolving Credit Loan,
it being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.12(e) [Disbursements, Reimbursement];
(iii)any lack of validity or enforceability of any Letter of Credit;
(iv)any claim of breach of warranty that might be made by the Borrower or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which the Borrower or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or Subsidiaries of the Borrower and the beneficiary for which any Letter of
Credit was procured);
(v)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
(vi)payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;
(vii)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;
(viii)any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by the Borrower, unless the Issuing
Lender has received written notice from the Borrower of such failure within
three Business Days after the Issuing Lender shall have furnished the Borrower
and the Administrative Agent a copy of such Letter of Credit and such error is
material and no drawing has been made thereon prior to receipt of such notice;
(ix)any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or Subsidiaries
of the Borrower;
(x)any breach of this Agreement or any other Loan Document by any party thereto;
(xi)the occurrence or continuance of an Insolvency Proceeding with respect to
the Borrower;
(xii)the fact that an Event of Default or a Potential Default shall have
occurred and be continuing; and
(xiii)the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated.
(j)Indemnity.
The Borrower hereby agrees to protect, indemnify, pay and save harmless the
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) which the Issuing Lender or any of
its Affiliates may incur or be subject to as a consequence, direct or indirect,
of the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Issuing Lender as determined by a final





--------------------------------------------------------------------------------





non-appealable judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the Issuing Lender or any of Issuing Lender's Affiliates of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or Official Body.
(k)Liability for Acts and Omissions.
As between the Borrower and the Issuing Lender, or the Issuing Lender's
Affiliates, the Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender shall not be responsible for any of the following, including any losses
or damages to the Borrower or other Person or property relating therefrom: (i)
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the Issuing Lender or its Affiliates shall have been notified thereof);
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of the Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among the Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of the Issuing Lender or
its Affiliates, as applicable, including any act or omission of any Official
Body, and none of the above shall affect or impair, or prevent the vesting of,
any of the Issuing Lender's or its Affiliates rights or powers hereunder.
Nothing in the preceding sentence shall relieve the Issuing Lender from
liability for the Issuing Lender's gross negligence or willful misconduct in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to the Borrower for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys' fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or





--------------------------------------------------------------------------------





practices of the place where such bank is located; and (vi) may settle or adjust
any claim or demand made on the Issuing Lender or its Affiliate in any way
related to any order issued at the applicant's request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an "Order") and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted reasonably
and in good faith, shall not put the Issuing Lender or its Affiliates under any
resulting liability to the Borrower or any Lender.
(l)Issuing Lender Reporting Requirements.
Each Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and Borrower a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the expiration date of any Letter of Credit outstanding at
any time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.
13.Increase in Revolving Credit Commitments.
(a)Increasing Lenders and New Lenders. The Borrower may, at any time prior to
the fourth anniversary of the Closing Date, make up to four (4) separate
requests that (1) the current Lenders increase their Revolving Credit
Commitments (any current Lender which elects to increase its Revolving Credit
Commitment shall be referred to as an "Increasing Lender") or (2) one or more
new lenders (each a "New Lender") join this Agreement and provide a Revolving
Credit Commitment hereunder, subject to the following terms and conditions:
(i)No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Credit Commitment, and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender.
(ii)Defaults. There shall exist no Events of Default or Potential Default on the
effective date of such increase after giving effect to such increase.
(iii)Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed $400,000,000,
and the aggregate amount of all such increases shall not exceed $150,000,000.
(iv)Minimum Revolving Credit Commitments. The aggregate amount of the new
Revolving Credit Commitments provided by the New Lenders and the Increasing
Lenders shall be at least $25,000,000; and
(v)Resolutions; Opinion. The Borrower shall deliver to the Administrative Agent
on or before the effective date of such increase the following documents in a
form reasonably acceptable to the Administrative Agent: (1) certifications of
their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitment has been approved by the Borrower,
and (2) an opinion of counsel addressed to the Administrative Agent and the
Lenders addressing the authorization and execution of the Loan Documents by, and
enforceability of the Loan Documents against, the Borrower.
(vi)Notes. The Borrower shall execute and deliver (1) to each Increasing Lender
who requests a replacement revolving credit Note in writing a replacement
revolving credit Note reflecting the new amount of such Increasing Lender's
Revolving Credit Commitment after giving effect





--------------------------------------------------------------------------------





to the increase (and the prior Note issued to such Increasing Lender shall be
deemed to be terminated) and (2) to each New Lender a revolving credit Note
reflecting the amount of such New Lender's Revolving Credit Commitment.
(vii)Approval of New Lenders. Any New Lender shall be subject to the approval of
the Administrative Agent in its reasonable discretion and the Borrower
[Successors and Assigns].
(viii)Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form reasonably acceptable to the Administrative Agent, signed by it and the
Borrower and delivered to the Administrative Agent at least five (5) days before
the effective date of such increase.
(ix)New Lenders--Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.13 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such lender joinder.
(b)Treatment of Outstanding Loans and Letters of Credit.
(i)Repayment of Outstanding Loans; Borrowing of New Loans. On the effective date
of such increase, the Borrower shall repay all Loans then outstanding, subject
to the Borrower's indemnity obligations under Section 5.10 [Indemnity]; provided
that it may borrow new Loans with a Borrowing Date on such date. Each of the
Lenders shall participate in any new Loans made on or after such date in
accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section 2.13.
(ii)Outstanding Letters of Credit. On the effective date of such increase, each
Increasing Lender and each New Lender (i) will be deemed to have purchased a
participation in each then outstanding Letter of Credit equal to its Ratable
Share of such Letter of Credit and the participation of each other Lender in
such Letter of Credit shall be adjusted accordingly and (ii) will acquire its
Ratable Share of all outstanding Participation Advances.
14.Extension of Expiration Date.


(a)Requests for Extension. The Borrower may, by written notice to the
Administrative Agent (and the Administrative Agent shall promptly (and, in any
event, within two Business Days) provide such Extension Request to each Lender)
in the form of Exhibit 2.14(A) (each, an "Extension Request") at any time after
the first anniversary of the Closing Date but prior to the date which is 30 days
prior to the Maturity Date then in effect (the "Existing Maturity Date"),
request that each Lender extend the Maturity Date with respect to such Lender's
Revolving Credit Commitment for a period of an additional one year from the then
Existing Maturity Date (each, an "Extension"). The Borrower may request up to
two Extensions.
(b)Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall by written notice to the Administrative Agent not later than
the date that is 15 days after receiving the applicable Extension Request from
the Administrative Agent (the "Notice Date"), advise the Administrative Agent
whether or not such Lender agrees to such Extension by a written notice in the
form of Exhibit 2.14(B) (a "Continuation Notice") (and each Lender that
determines not to so extend its Maturity Date (a "Non-Extending Lender") shall
notify the Administrative Agent of such fact in writing (a "Notice of
Non-Extension") promptly after such determination (but in any event no later
than the Notice Date)) and any Lender that does not so advise the Administrative
Agent on or before the Notice Date shall be deemed to be a Non-Extending Lender.
The election of any Lender to agree to such Extension shall not oblige any other
Lender to so agree.





--------------------------------------------------------------------------------





(c)Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender's determination under this Section no later than one
(1) Business Day after the Administrative Agent's receipt of a Continuation
Notice or Notice of Non-Extension from any Lender.
(d)Additional Commitment Lenders. The Borrower shall have the right on or before
the Existing Maturity Date to replace each Non-Extending Lender with, and add as
"Lenders" under this Agreement in place thereof, one or more assignees permitted
pursuant to Section 11.8 of this Agreement (each, an "Additional Commitment
Lender") with the approval of the Administrative Agent, the Swing Loan Lender
and Issuing Lender (in each case, such approval not to be unreasonably withheld,
conditioned or delayed), each of which Additional Commitment Lenders shall have
entered into an agreement in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent pursuant to which such Additional
Commitment Lender shall, effective as of the Existing Maturity Date, undertake a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender's Commitment hereunder on
such date).
(e)Minimum Extension Requirement. If (and only if) the conditions precedent set
forth in clause (f) below have been satisfied (or waived) as of the Existing
Maturity Date, then effective as of the Existing Maturity Date, the Maturity
Date of the Commitments of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date falling one year after the
Existing Maturity Date (except that, if such date is not a Business Day, such
Maturity Date as so extended shall be the Business Day immediately preceding the
date one year after the Existing Maturity Date) and each Additional Commitment
Lender shall thereupon become a "Lender" for all purposes of this Agreement.
(f)Conditions to Effectiveness of Extensions. Notwithstanding the foregoing, the
extension of the Maturity Date pursuant to this Section 2.14 shall not be
effective with respect to any Lender unless:
(i) no Default or Event of Default shall have occurred and be continuing on the
date of such Extension and immediately after giving effect thereto;
(ii) the representations and warranties contained in this Agreement are true and
correct in all material respects on and as of the date of such Extension and
immediately after giving effect thereto, as though made on and as of such date
(or, if such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date);
(iii) on or before the Existing Maturity Date, (1) the Borrower shall have paid
in full the principal of and accrued interest and fees on all of the Loans and
Commitments made by each Non-Extending Lender to the Borrower hereunder and (2)
the Borrower shall have paid in full all other amounts required to be paid by
the Borrower then due and owing to such Non-Extending Lender hereunder; and
(iv) the Required Lenders and the Swing Loan Lender and Issuing Lender shall
have agreed to extend the Maturity Date of their Commitments pursuant to clause
(b) above.
3.
[INTENTIONALLY OMITTED]






--------------------------------------------------------------------------------





4.INTEREST RATES
1.Interest Rate Options.
The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or LIBOR Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than ten (10) Borrowing Tranches in the aggregate
among all of the Loans and provided further that if an Event of Default or
Potential Default exists and is continuing, the Borrower may not request,
convert to, or renew the LIBOR Rate Option for any Loans and the Required
Lenders may demand that all existing Borrowing Tranches bearing interest under
the LIBOR Rate Option shall be converted immediately to the Base Rate Option,
subject to the obligation of the Borrower to pay any indemnity under Section
5.10 [Indemnity] in connection with such conversion. If at any time the
designated rate applicable to any Loan made by any Lender exceeds such Lender's
highest lawful rate, the rate of interest on such Lender's Loan shall be limited
to such Lender's highest lawful rate.
(a)Interest Rate Options; Swing Loan Interest Rate.
The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:
(i)Base Rate Option: A fluctuating rate per annum (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or
(ii)LIBOR Rate Option: A rate per annum (computed on the basis of a year of 360
days and actual days elapsed) equal to the LIBOR Rate plus the Applicable
Margin.
Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.
(b)Rate Quotations.
The Borrower may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.
2.Interest Periods.
At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Administrative Agent thereof at least
three (3) Business Days prior to the effective date of such LIBOR Rate Option by
delivering a Loan Request. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a LIBOR Rate Option:
(a)Amount of Borrowing Tranche.
Each Borrowing Tranche of Loans under the LIBOR Rate Option shall be in integral
multiples of $100,000 and not less than $1,000,000; and
(b)Renewals.





--------------------------------------------------------------------------------





In the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.
3.Interest After Default.
To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, and at
the discretion of the Administrative Agent or upon written demand by the
Required Lenders to the Administrative Agent:
(a)Letter of Credit Fees, Interest Rate.
The Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.12(d) [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by two percent (2.0%)
per annum;
(b)Other Obligations.
Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Revolving Credit Base Rate Option plus an additional two percent (2%) per annum
from the time such Obligation becomes due and payable and until it is Paid In
Full; and
(c)Acknowledgment.
The Borrower acknowledges that the increase in rates referred to in this Section
4.3 reflects, among other things, the fact that such Loans or other amounts have
become a substantially greater risk given their default status and that the
Lenders are entitled to additional compensation for such risk; and all such
interest shall be payable by Borrower upon demand by Administrative Agent.
4.LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
(a)Unascertainable.
If on any date on which a LIBOR Rate would otherwise be determined, the
Administrative Agent shall have determined that:
(i)adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or
(ii)a contingency has occurred which materially and adversely affects the London
interbank eurodollar market relating to the LIBOR Rate, the Administrative Agent
shall have the rights specified in Section 4.4(c) [Administrative Agent's and
Lender's Rights].
(b)Illegality; Increased Costs; Deposits Not Available.
If at any time any Lender shall have determined that:
(i)the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
(ii)such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or
(iii)after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,





--------------------------------------------------------------------------------





then the Administrative Agent shall have the rights specified in Section 4.4(c)
[Administrative Agent's and Lender's Rights].
(c)Administrative Agent's and Lender's Rights.
In the case of any event specified in Section 4.4(a) [Unascertainable] above,
the Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 4.4(b) [Illegality;
Increased Costs; Deposits Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrower. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or (B)
such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent's or such Lender's, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4(a)
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4(b) [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower's indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.
(d)Successor LIBOR Rate Index.
(i)    If the Administrative Agent determines in good faith (which determination
shall be final and conclusive, absent manifest error) that either (a) (1) the
circumstances set forth in Section 4.4(a) have arisen and are unlikely to be
temporary, or (2) the circumstances set forth in Section 4.4(a) have not arisen
but the applicable supervisor or administrator (if any) of the LIBOR Rate or an
Official Body having jurisdiction over the Administrative Agent has made a
public statement identifying the specific date after which the LIBOR Rate shall
no longer be used for determining interest rates for loans (either such date, a
"LIBOR Termination Date"), or (b) a rate other than the LIBOR Rate has become a
widely recognized benchmark rate for newly originated revolving loans in Dollars
in the U.S. market, then the Administrative Agent and the Borrower shall
endeavor to choose a replacement index for the LIBOR Rate and make adjustments
to applicable margins and related amendments to this Agreement as referred to
below.
(ii)    The Administrative Agent and the Borrower shall enter into an amendment
to this Agreement to reflect the replacement index, the adjusted margins and
such other related amendments as may be appropriate, in the determination of the
Administrative Agent and the Borrower, for the implementation and administration
of the replacement index-based rate. Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 11.1 [Modifications, Amendments or Waivers], such amendment shall become
effective without any further action or consent of any other party to this
Agreement at 5:00 p.m. Eastern Time on the fifth (5th)





--------------------------------------------------------------------------------





Business Day after the date a draft of the amendment is provided to the Lenders,
unless the Administrative Agent receives, on or before such fifth (5th) Business
Day, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment.
(iii)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (1) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated revolving loans in the
United States and revolving loans converted from a LIBOR Rate-based rate to a
replacement index-based rate, and (2) may also reflect adjustments to account
for (x) the effects of the transition from the LIBOR Rate to the replacement
index and (y) yield- or risk-based differences between the LIBOR Rate and the
replacement index.
(iv)    Until an amendment reflecting a new replacement index in accordance with
this Section 4.4(d) is effective, each advance, conversion and renewal of a Loan
under the LIBOR Rate Option will continue to bear interest with reference to the
LIBOR Rate; provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
Loans as to which the LIBOR Rate Option would otherwise apply shall
automatically be converted to the Base Rate Option until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented.
(v)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.
5.Selection of Interest Rate Options.
If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option, as applicable,
commencing upon the last day of the existing Interest Period.
5.
PAYMENTS

1.Payments.
All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent's Fee or other fees
or amounts due from the Borrower hereunder shall be payable prior to 12:00 noon
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 12:00 noon
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders the Federal Funds Effective Rate
with respect to the amount of such payments for each day held by the
Administrative Agent and not distributed to the Lenders. The Administrative
Agent's and each Lender's statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement and shall be deemed an "account stated."





--------------------------------------------------------------------------------





2.Pro Rata Treatment of Lenders.
Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share. Each selection of, conversion to or renewal of
any Interest Rate Option and each payment or prepayment by the Borrower with
respect to principal, interest, Commitment Fees, Letter of Credit Fees, or other
fees (except for the Administrative Agent's Fee and the Issuing Lender's
fronting fee) or amounts due from the Borrower hereunder to the Lenders with
respect to the Commitments and Loans, shall (except as otherwise may be provided
with respect to a Defaulting Lender and except as provided in Section 4.4(c)
[Administrative Agent's and Lender's Rights] in the case of an event specified
in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6(b) [Replacement of a
Lender] or 5.8 [Increased Costs]) be payable ratably among the Lenders entitled
to such payment in accordance with the amount of principal, interest, Commitment
Fees, Letter of Credit Fees, and other fees or amounts then due or payable such
Lenders as set forth in this Agreement. Notwithstanding any of the foregoing,
each borrowing or payment or prepayment by the Borrower of principal, interest,
fees or other amounts from the Borrower with respect to Swing Loans shall be
made by or to PNC according to Section 2.7(e) [Borrowings to Repay Swing Loans].
3.Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff, counterclaim or banker's
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender's receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
(ii)the provisions of this Section 5.3 shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
4.Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such





--------------------------------------------------------------------------------





event, if the Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Lender, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
5.Interest Payment Dates.
Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on each Payment Date. Interest on Loans to which the LIBOR Rate
Option applies shall be due and payable on the last day of each Interest Period
for those Loans and, if such Interest Period is longer than three (3) Months,
also on the 90th day of such Interest Period. Interest on the principal amount
of each Loan or other monetary Obligation shall be due and payable on demand
after such principal amount or other monetary Obligation becomes due and payable
(whether on the stated Expiration Date, upon acceleration or otherwise).
6.Voluntary Prepayments.
(a)Right to Prepay.
The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in Section
5.6(b) [Replacement of a Lender] below, in Section 5.8 [Increased Costs] and
Section 5.10 [Indemnity]). Whenever the Borrower desires to prepay any part of
the Loans, it shall provide a prepayment notice to the Administrative Agent by
1:00 p.m. at least one (1) Business Day prior to the date of prepayment of the
Revolving Credit Loans or no later than 12:00 noon on the date of prepayment of
Swing Loans, setting forth the following information:
(w)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;
(x)    a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;
(y)    a statement indicating the application of the prepayment between the
between Loans to which the Base Rate Option applies and Loans to which the LIBOR
Rate Option applies; and
(z)    the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Credit Loans, or (ii) $100,000 for any
Swing Loan or $500,000 for any Revolving Credit Loan.
All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in Section
4.4(c) [Administrative Agent's and Lender's Rights], if the Borrower prepays a
Loan but fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the LIBOR Rate Option applies. Any
prepayment hereunder shall be subject to the Borrower's Obligation to indemnify
the Lenders under Section 5.10 [Indemnity].
(b)Replacement of a Lender.





--------------------------------------------------------------------------------





In the event any Lender (i) gives notice under Section 4.4 [LIBOR Rate
Unascertainable, Etc.], (ii) requests compensation under Section 5.8 [Increased
Costs], or requires the Borrower to pay any Indemnified Taxes or additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 5.9 [Taxes], (iii) is a Defaulting Lender or has been a Defaulting
Lender three or more times within a consecutive six month period, (iv) becomes
subject to the control of an Official Body (other than normal and customary
supervision), (v) fails or declines to extend its Commitment pursuant to an
extension otherwise approved pursuant to Section 2.14 [Extension of Expiration
Date], or (v) is a Non-Consenting Lender referred to in Section 11.1
[Modifications, Amendments or Waivers], then in any such event the Borrower may,
at its sole expense, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.8 [Successors and Assigns]), all of its interests, rights and (other than
existing rights to payments pursuant to Section 5.8 [Increased Costs] or 5.9
[Taxes] and obligations under this Agreement and the related Loan Documents to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(i)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns] or the Administrative Agent
has agreed to waive such fee;
(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(iii)in the case of any such assignment resulting from a claim for compensation
under Section 5.8(a) [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and
(iv)such assignment does not conflict with applicable Law.
(v)A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
(c)Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
7.[Intentionally Omitted].
8.Increased Costs.
(a)Increased Costs Generally.
If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the





--------------------------------------------------------------------------------





account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the LIBOR Rate) or the Issuing Lender;
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender, the Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
any Loan under the LIBOR Rate Option made by such Lender or any Letter of Credit
or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making converting to, continuing or
maintaining any Loan under the LIBOR Rate Option (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, the
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Lender or such other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, the Issuing Lender or such other Recipient, the
Borrower will pay to such Lender, the Issuing Lender or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.
(b)Capital Requirements.
If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender's or the Issuing Lender's holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender's or the Issuing Lender's capital or on the capital of
such Lender's or the Issuing Lender's holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender's or the Issuing Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or the Issuing Lender's policies and the policies of
such Lender's or the Issuing Lender's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender's or the Issuing
Lender's holding company for any such reduction suffered.
(c)Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of
New Loans.
A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Sections 5.8(a) [Increased Costs
Generally] or 5.8(b) [Capital Requirements] and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within twenty (20) days after receipt thereof.
(d)Delay in Requests.
Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than six





--------------------------------------------------------------------------------





months prior to the date that such Lender or the Issuing Lender, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's or the Issuing Lender's intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
9.Taxes.
(a)Issuing Lender. For purposes of this Section 5.9, the term "Lender" includes
the Issuing Lender and the term "applicable Law" includes FATCA.
(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be without deduction or
withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.9 [Taxes]) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
(c)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Official Body in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(d)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.9 [Taxes]) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 11.8(d) [Participations] relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section (e) [Indemnification by the
Lenders].
(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to an Official Body pursuant to this Section 5.9 [Taxes], such
Borrower shall deliver to the





--------------------------------------------------------------------------------





Administrative Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(g)Status of Lenders.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9(g)(ii)A, 5.9(g)(ii)B and (ii)D below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
A.any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
B.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"interest" article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;
(2)executed originals of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9(g)(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9(g)(B)
or Exhibit 5.9(g)(C), IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the





--------------------------------------------------------------------------------





Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 5.9(g)(D) on behalf of each such direct and indirect partner;
C.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
D.if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 5.9 [Taxes] (including by the
payment of additional amounts pursuant to this Section 5.9 [Taxes]), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 5.9 [Taxes] with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Official Body with respect to such refund). Such
indemnifying party, upon the request of such indemnified party incurred in
connection with obtaining such refund, shall repay to such indemnified party the
amount paid over pursuant to this Section 5.9(h) [Treatment of Certain Refunds]
(plus any penalties, interest or other charges imposed by the relevant Official
Body) in the event that such indemnified party is required to repay such refund
to such Official Body. Notwithstanding anything to the contrary in this Section
5.9(h) [Treatment of Certain Refunds]), in no event will the indemnified party
be required to pay any amount to an indemnifying party pursuant to this Section
(h) [Treatment of Certain Refunds] the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.





--------------------------------------------------------------------------------





(i)Survival. Each party's obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.
10.Indemnity.
In addition to the compensation or payments required by Section 5.8 [Increased
Costs] or Section 5.9 [Taxes], the Borrower shall indemnify each Lender against
all liabilities, losses or expenses (including loss of anticipated profits, any
foreign exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract) which such Lender sustains or
incurs as a consequence of any:
(i)payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),
(ii)attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.6 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.6 [Voluntary Prepayments], or
(iii)default by the Borrower in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.
11.Settlement Date Procedures.
In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.1(b) [Swing Loan
Commitments] hereof during the period between Settlement Dates. The
Administrative Agent shall notify each Lender of its Ratable Share of the total
of the Revolving Credit Loans and the Swing Loans (each a "Required Share"). On
such Settlement Date, each Lender shall pay to the Administrative Agent the
amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Administrative Agent shall pay to each Lender its Ratable
Share of all payments made by the Borrower to the Administrative Agent with
respect to the Revolving Credit Loans. The Administrative Agent shall also
effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and may at its option effect
settlement on any other Business Day. These settlement procedures are
established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1(b) [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender's Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans.





--------------------------------------------------------------------------------





6.
REPRESENTATIONS AND WARRANTIES

1.Representations and Warranties.
The Borrower represents and warrants to the Administrative Agent and each of the
Lenders as follows:
(a)Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default.
The Borrower and each Subsidiary of the Borrower (i) is a corporation,
partnership or limited liability company duly organized, and validly existing
under the laws of its jurisdiction of organization, (ii) has the lawful power to
own or lease its properties and to engage in the business it presently conducts
or proposes to conduct, (iii) is duly licensed or qualified and in good standing
in each jurisdiction listed on Schedule 6.1 (a) and in all other jurisdictions
where the property owned or leased by it or the nature of the business
transacted by it or both makes such licensing or qualification necessary, (iv)
is in compliance in all material respects with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section (n)
[Environmental Matters]) in all jurisdictions in which any the Borrower or
Subsidiary of the Borrower is presently or will be doing business except where
the failure to do so would not constitute a Material Adverse Change, and (v) has
good and marketable title to or valid leasehold interest in all properties,
assets and other rights which it purports to own or lease or which are reflected
as owned or leased on its books and records, free and clear of all Liens and
encumbrances except those Liens as are permitted under Section 8.2(a). The
Borrower has full power to enter into, execute, deliver and carry out this
Agreement and the other Loan Documents to incur the Indebtedness contemplated by
the Loan Documents and to perform its Obligations under the Loan Documents, and
all such actions have been duly authorized by all necessary proceedings on its
part. No Event of Default or Potential Default exists or is continuing.
(b)Subsidiaries and Owners; Investment Companies.
Schedule 6.1(b) states (i) the name of each of the Borrower's Subsidiaries, its
jurisdiction of organization and the amount, percentage and type of equity
interests in such Subsidiary (the "Subsidiary Equity Interests"), (ii) the name
of each holder of common equity interest in the Borrower, the amount, percentage
and type of such common equity interests (the "Borrower Equity Interests"), and
(iii) any options, warrants or other rights outstanding to purchase any such
equity interests referred to in clause (i) or (ii) (collectively the "Equity
Interests"). The Borrower and each Subsidiary of the Borrower has good and
marketable title to all of the Subsidiary Equity Interests it purports to own,
free and clear in each case of any Lien and all such Subsidiary Equity Interests
have been validly issued, fully paid and nonassessable. Neither the Borrower nor
any of its Subsidiaries is an "investment company" registered or required to be
registered under the Investment Company Act of 1940 or under the "control" of an
"investment company" as such terms are defined in the Investment Company Act of
1940 and shall not become such an "investment company" or under such "control."
(c)Validity and Binding Effect.
This Agreement and each of the other Loan Documents (i) has been duly and
validly executed and delivered by the Borrower, and (ii) constitutes, or will
constitute, legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with its terms except to the extent
enforceability thereof is limited by bankruptcy, insolvency or other laws
affecting the enforcement of creditors' rights generally, and by general
principles of equity.
(d)No Conflict; Material Agreements; Consents.
Neither the execution and delivery of this Agreement or the other Loan Documents
by the Borrower nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited





--------------------------------------------------------------------------------





partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of the Borrower or any
Subsidiary of the Borrower, or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which the Borrower
or any of its Subsidiaries is a party or by which it or any of its Subsidiaries
is bound or to which it is subject, or result in the creation or enforcement of
any Lien, charge or encumbrance whatsoever upon any property (now or hereafter
acquired) of the Borrower or any Subsidiary of the Borrower. There is no default
under such material agreement (referred to above) and neither the Borrower nor
any Subsidiary of the Borrower is bound by any contractual obligation, or
subject to any restriction in any organization document, or any requirement of
Law which could result in a Material Adverse Change. No authorization, consent,
approval, license or exemption of, or filing or registration with, any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign (including without limitation any authorization, consent,
approval, license or exemption of, or filing with, the FERC, the IURC and any
other regulatory authority having jurisdiction) is necessary for the valid
execution and delivery to the Administrative Agent and the Lenders, the
incurrence by the Borrower of the Indebtedness under the Loan Documents and the
performance by the Borrower of its obligations under the Loan Documents, other
than those already obtained and copies of which have been provided to the
Administrative Agent.
(e)Litigation.
Except as set forth on Schedule 6.1(e), there are no actions, suits, proceedings
or investigations pending or, to the knowledge of the Borrower, threatened in
writing against the Borrower or any Subsidiaries of the Borrower at law or in
equity before any Official Body which individually or in the aggregate may
reasonably be expected to result in any Material Adverse Change. Neither the
Borrower nor any Subsidiaries of the Borrower are in violation of any order,
writ, injunction or any decree of any Official Body which may reasonably be
expected to result in any Material Adverse Change.
(f)Financial Statements.
(i)Historical Statements. The Borrower has delivered to the Administrative Agent
copies of its audited consolidated year-end financial statements for and as of
the end of the three fiscal years ended December 31, 2018. (all such annual
statements being collectively referred to as the "Statements"). The Statements
were compiled from the books and records maintained by the Borrower's
management, are correct and complete in all material respects and fairly
represent the consolidated financial condition of the Borrower and its
Subsidiaries as of the respective dates thereof and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied.
(ii)Accuracy of Financial Statements. Neither the Borrower nor any Subsidiary of
the Borrower has any liabilities, contingent or otherwise, or forward or
long-term commitments that are required to be disclosed in accordance with GAAP
which are not disclosed in the Statements or in the notes thereto, and except as
disclosed therein, there are no unrealized losses from any commitments of the
Borrower or any Subsidiary of the Borrower which would reasonably be expected to
cause a Material Adverse Change.
(g)Margin Stock.
Neither the Borrower nor any Subsidiaries of the Borrower engage or intend to
engage principally, or as one of its important activities, in the business of
extending credit for the purpose, immediately, incidentally or ultimately, of
purchasing or carrying margin stock (within the meaning of Regulation U, T or X
as promulgated by the Board of Governors of the Federal Reserve System). No part
of the proceeds of any Loan has been or will be used, immediately, incidentally
or ultimately, to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System. Neither the Borrower nor any Subsidiaries of the
Borrower holds or intends to hold





--------------------------------------------------------------------------------





margin stock in such amounts that more than 25% of the reasonable value of the
assets of the Borrower and the Subsidiaries of the Borrower are or will be
represented by margin stock.
(h)Full Disclosure.
Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. There is no fact known to the Borrower
which materially adversely affects the business, property, assets, financial
condition or results of operations of the Borrower and its Subsidiaries taken as
a whole, which has not been set forth in this Agreement or in the certificates,
statements, agreements or other documents furnished in writing to the
Administrative Agent and the Lenders prior to or on the Closing Date in
connection with the transactions contemplated hereby.
(i)Taxes.
All federal, state, local and other tax returns required to have been filed with
respect to the Borrower and each Subsidiary of the Borrower have been filed, and
payment or adequate provision has been made for the payment of all taxes, fees,
assessments and other governmental charges which have or may become due pursuant
to said returns or to assessments received, except to the extent that such
taxes, fees, assessments and other charges are being contested in good faith by
appropriate proceedings diligently conducted and for which such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made.
(j)Patents, Trademarks, Copyrights, Licenses, Etc.
The Borrower and each Subsidiary of the Borrower owns or possesses all the
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by the Borrower or such Subsidiary of the Borrower, without known
possible, alleged or actual conflict with the rights of others.
(k)Licenses, Registrations and Compliance with Laws.
Each of the Borrower and each of its Subsidiaries has all permits, governmental
licenses, registrations, and approvals necessary to carry out its businesses as
presently conducted and as required by law (including, without limitation, the
FPA and the IPSCA) or the rules and regulations of any federal, foreign,
governmental, state, county or local association, corporation, or governmental
agency, body, instrumentality or commission having jurisdiction over the
Borrower or its Subsidiaries, including, but not limited to, the FERC, the IURC,
the United States Environmental Protection Agency, the United States Department
of Labor, the United States Occupational Safety and Health Administration, the
United States Equal Employment Opportunity Commission and analogous and related
state and foreign agencies, except for such permits, licenses, registrations and
approvals the failure to obtain would not reasonably be expected to have a
Material Adverse Effect. There is no violation or failure of compliance on the
part of the Borrower or any Subsidiary with any of the foregoing permits,
licenses, registrations, approvals, rules or regulations, and there is no
action, proceeding or investigation pending or, to the knowledge of the
Borrower, threatened, nor has the Borrower received any notice of such, which
might result in the termination or suspension of any such permit, license,
registration or approval, except for such violations, failures, actions,
proceedings or investigations which would not reasonably be expected to have a
Material Adverse Effect.
(l)Insurance.





--------------------------------------------------------------------------------





The properties of the Borrower and each of its Subsidiaries are insured pursuant
to policies and other bonds which are valid and in full force and effect and
which provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of the Borrower and each such
Subsidiary in accordance with prudent business practice in the industry of the
Borrower and its Subsidiaries. At the request of the Administrative Agent, the
Borrower shall deliver to the Administrative Agent on the Closing an original
certificate of insurance describing and certifying as to the existence of the
insurance required to be maintained by this Agreement and the other Loan
Documents.
(m)ERISA Compliance.
(i) (i) Each Plan of the Borrower is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state Laws.
Each Plan of the Borrower that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. Borrower has made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan of
the Borrower.
(ii)(a) No ERISA Event has occurred or is reasonably expected to occur which
causes, or could reasonably be expected to cause, an Event of Default under
Section 9.1(i); (b) No contribution failure under Section 412 and 430 of the
Code, Section 302 of ERISA or the terms of any Plan has occurred with respect to
any Plan to which the Borrower is a contributing sponsor, sufficient to give
rise to a Lien under Section 430(k) of the Code, or otherwise to have a Material
Adverse Effect; (c) the Borrower has not incurred, nor reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan or
Multiemployer Plan (other than for ordinary funding obligations and premiums due
and not delinquent under Section 4007 of ERISA) which causes, or could
reasonably be expected to cause, an Event of Default under Section 9.1(i); (d)
the Borrower has not incurred, nor reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan which causes, or could reasonably be
expected to cause, an Event of Default under Section 9.1(i); and (e) the
Borrower has not engaged in a transaction that could be subject to Sections 4069
or 4212(c) of ERISA.
(n)Environmental Matters.
The Borrower, and to the knowledge of the Borrower, each of its Subsidiaries, is
in material compliance with applicable Environmental Laws except as disclosed on
Schedule 6.1(n); provided that such matters so disclosed could not in the
aggregate reasonably be expected to result in a Material Adverse Change.
(o)Solvency.
(p) Before and after giving effect to the initial Loans hereunder, the Borrower
is Solvent.
(q)Pari Passu Indebtedness.
The Indebtedness of the Borrower under this Agreement ranks at least pari passu
with all other unsecured Indebtedness of the Borrower.
(r)Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person, and (ii)
no Covered Entity, either in its own right or through any third party, (a) has
any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law, (b) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of





--------------------------------------------------------------------------------





any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.
7.CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The effectiveness of this Agreement shall be subject to the satisfaction or
waiver of the following further conditions:
1.Conditions Precedent to Effectiveness of this Agreement.
(a)Deliveries.
On the Closing Date, the Administrative Agent shall have received each of the
following in form and substance reasonably satisfactory to the Administrative
Agent:
(i)A certificate of the Borrower signed by an Authorized Officer, dated as of
the Closing Date stating that (w) all representations and warranties of the
Borrower set forth in this Agreement are true and correct in all material
respects, (x) the Borrower is in compliance with each of the covenants and
conditions hereunder, (y) no Event of Default or Potential Default exists, and
(z) no Material Adverse Change has occurred since the date of the last audited
financial statements of the Borrower delivered to the Administrative Agent;
(ii)A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of the Borrower, certifying as appropriate as to: (a) all
action taken by the Borrower in connection with this Agreement and the other
Loan Documents; (b) the names of the Authorized Officers authorized to sign the
Loan Documents and their true signatures; and (c) copies of its organizational
documents as in effect on the Closing Date certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of the Borrower in each state where organized or qualified to
do business;
(iii)This Agreement and each of the other Loan Documents signed by an Authorized
Officer;
(iv)Certified copies of the FERC Order and the IURC Order;
(v)A written opinion of counsel for the Borrower, dated the Closing Date and as
to the matters set forth in Schedule 7.1(a);
(vi)Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect;
(vii)such documentation and other information requested in connection with
applicable "know your customer" and anti-money laundering rules and regulations,
including the USA Patriot Act; and
(viii)All material consents required to effectuate the transactions contemplated
hereby; and
(ix)Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.
(b)Payment of Fees.
The Borrower shall have paid all fees and reasonable and documented
out-of-pocket expenses payable by the Borrower on or before the Closing Date as
required by this Agreement, the Administrative Agent's Letter or any other Loan
Document, in each case, invoiced at least three (3) Business Days prior to the
Closing Date.
2.Each Loan or Letter of Credit.
At the time of making any Loans or issuing, extending or increasing any Letters
of Credit and after giving effect to the proposed extensions of credit: (i) the
representations, warranties of the Borrower shall then be true and correct in
all material respects, (ii) no Event of Default or Potential Default shall have





--------------------------------------------------------------------------------





occurred and be continuing, (iii) the making of the Loans or issuance, extension
or increase of such Letter of Credit shall not contravene any Law applicable to
the Borrower or any Subsidiary of the Borrower or any of the Lenders, and (iv)
the Borrower shall have delivered to the Administrative Agent a duly executed
and completed Loan Request or to the Issuing Lender an application for a Letter
of Credit, as the case may be.
8.
COVENANTS

1.Affirmative Covenants.
From the date hereof and thereafter for so long as any Obligations are
outstanding or the Borrower is indebted to the Lenders under any of the Loan
Documents and until Payment in Full, the Borrower shall ensure that it shall,
and shall cause each of its Subsidiaries to comply with the following
affirmative covenants:
(a)Preservation of Existence, Etc.
The Borrower shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 8.2(c).
(b)Payment of Liabilities, Including Taxes, Etc.
The Borrower shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.
(c)Maintenance of Insurance.
The Borrower shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers' compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary.
(d)Maintenance of Properties and Leases.
The Borrower shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties used and useful to its business, and from time
to time, the Borrower will make or cause to be made all appropriate repairs,
renewals or replacements thereof.
(e)Visitation Rights.
The Borrower shall, and shall cause each of its Subsidiaries to, permit any of
the officers or authorized employees or representatives of the Administrative
Agent or any of the Lenders to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times (during regular business hours) and as often as any of the Lenders may
reasonably request, provided that each Lender shall provide





--------------------------------------------------------------------------------





the Borrower with reasonable notice prior to any visit or inspection. In the
event any Lender desires to conduct a visit or inspection of the Borrower or any
of its Subsidiaries, such Lender shall coordinate such visit or inspection with
the Administrative Agent, such inspection shall be at the expense of such
Lender, and any such visit by the Lender shall not exceed one visit annually
absent an Event of Default. In the event the Administrative Agent desires to
conduct an visit or inspection of the Borrower or any of its Subsidiaries, such
visit or inspection will be at the expense of the Administrative Agent, and the
Administrative Agent shall be limited to one visit or inspection annually,
unless an Event of Default has occurred which has not been waived.
(f)Keeping of Records and Books of Account.
The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.
(g)Compliance with Laws.
The Borrower shall, and shall cause each Subsidiary of the Borrower, to (i)
comply with the requirements of all present and future applicable laws
(including, without limitation, the FPA and the IPSCA), rules, regulations and
orders of any governmental authority having jurisdiction over it and/or its
business, except where the failure to comply would not have a Material Adverse
Effect, (ii) without limiting clause (i) above, ensure that no person who owns a
controlling interest in or otherwise controls the Borrower is or shall be (x)
listed on the Specially Designated Nationals and Blocked Person List maintained
by the Office of Foreign Assets Control ("OFAC"), Department of the Treasury,
and/or any other similar lists maintained by OFAC pursuant to any authorizing
statute, Executive Order or regulation or (y) a person designated under Section
1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders and (iii) without
limiting clause (i) above, comply with all applicable Bank Secrecy Act and
anti-money laundering laws and regulations.
(h)Use of Proceeds.
The Borrower will use the Letters of Credit and the proceeds of the Loans only
in accordance with Section 2.9 [Use of Proceeds] and as permitted by applicable
Law.
(i)Anti-Terrorism Laws; International Trade Law Compliance. (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event.
2.Negative Covenants.
From the date hereof and thereafter for so long as any Obligations are
outstanding or the Borrower is indebted to the Lenders under any of the Loan
Documents and until Payment in Full, the Borrower shall not, and shall not
permit any of its Subsidiaries to:





--------------------------------------------------------------------------------





(a)Liens.
Create, incur, assume, or suffer to exist any Lien of any nature, upon or with
respect to any of its properties, now owned or hereafter acquired, or assign as
collateral or otherwise convey as collateral, any right to receive income,
except that the foregoing restrictions shall not apply to:
(i)Liens for taxes, assessments, or governmental charges or levies on property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty or interest, or (if foreclosure, distraint, sale or other
similar proceedings shall not have been commenced) are being contested in good
faith and by appropriate proceedings diligently conducted and for which proper
reserve or other provision has been made in accordance with GAAP;
(ii)Liens imposed by law, such as carriers', warehousemen's and mechanics'
liens, bankers' set-off rights and other similar liens arising in the ordinary
course of business for sums not yet due or being contested in good faith and by
appropriate proceedings diligently conducted and for which proper reserve or
other provisions has been made in accordance with GAAP;
(iii)Liens arising in the ordinary course of business out of pledges or deposits
under worker's compensation laws, unemployment insurance, old age pensions, or
other Social Security or retirement benefits, or similar legislation;
(iv)Liens arising from or upon any judgment or award, provided that such
judgment or award is being contested in good faith by proper appeal proceedings
and only so long as execution thereon shall be stayed;
(v)deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
(vi)easements, rights of way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
business by the Borrower or the applicable Subsidiary;
(vii)Liens against property of the Borrower securing Indebtedness of the
Borrower which is evidenced by the Mortgage and Deed of Trust dated May 1, 1940,
from the Borrower to American National Bank and Trust Company of Chicago (or any
successor trustee), and any and all supplements thereto;
(viii)Liens on any property acquired, constructed or improved by the Borrower or
any Subsidiary after the Closing Date which are created or assumed
contemporaneously with, or within one hundred twenty days after, such
acquisition or completion of such construction or improvement, or within six
months thereafter pursuant to a firm commitment for financing arranged with a
lender or investor within such one hundred twenty day period, to secure or
provide for the payment of all or any part of such acquisition, construction or
improvement incurred after the Closing Date (provided that no such Lien shall
extend to or cover any property other than the property so acquired or
constructed, or the improvements on the property so improved), or in addition to
Liens contemplated by clause (ix) below, Liens on any property existing at the
time of acquisition thereof (other than any such Lien created in contemplation
of such acquisition), provided that the Liens shall not apply to any property
theretofore owned by the Borrower or any Subsidiary other than, in the case of
any such construction or improvement, any theretofore unimproved real property
on which the property is constructed or the improvement is located;
(ix)Liens existing on any property of a Person existing at the time such Person
is merged into or consolidated with the Borrower or any Subsidiary or becomes a
Subsidiary; provided that such Liens were not created in contemplation of such
merger, consolidation or acquisition and do not





--------------------------------------------------------------------------------





extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary;
(x)Liens or charges incurred in the ordinary course of business of the Borrower
or any Subsidiary which were not incurred in connection with the borrowing of
money or the obtaining of an advance or credit, and which do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;
(xi)Liens to secure obligations under the Permitted Receivables Financing, in
those accounts or contracts giving rise to accounts of the Borrower, which
accounts or contracts giving rise to accounts are to be sold by the Borrower as
part of the Permitted Receivables Financing; and
(xii)Liens with respect to cash collateral deposited by the Borrower and its
Subsidiaries with counterparties in the ordinary course of the Borrower and its
Subsidiaries' purchase and sale of energy, power, interest rate hedges, coal and
other commodities.
(b)Assumptions or Guaranties of Indebtedness.
Assume, guarantee, endorse, or otherwise become contingently liable in
connection with any obligation, except:
(i)pursuant to the provisions of this Agreement and Indebtedness to the Lenders;
(ii)Indebtedness incurred in the ordinary course of business, excluding
Indebtedness for borrowed money or having the commercial effect of a borrowing
of money of Persons which are not Subsidiaries of the Borrower;
(iii)assumptions, guaranties, endorsements and contingent liabilities within the
definition of Indebtedness or permitted by Section 8.2 [Indebtedness];
(iv)if such is approved by the IURC or the FERC; or
(v)such other contingent liabilities incurred after the date hereof which do not
exceed $40,000,000 in the aggregate at any time.
(c)Dissolution.
Dissolve, liquidate, wind up, merge or consolidate with another Person;
provided, however (i) the Borrower may merge with another Person if upon the
completion of such merger, the Borrower is the surviving entity, (ii) any
Subsidiary may be merged into the Borrower or a wholly owned Subsidiary and
(iii) the Borrower may liquidate, dissolve or wind-up immaterial Subsidiaries (a
Subsidiary being deemed "immaterial" for this purpose if it has less than 5% of
the assets of the Borrower and its consolidated Subsidiaries).
(d)Sale of Assets.
Sell, lease, transfer or dispose of any of its assets except:
(i)in the ordinary course of business;
(ii)as approved by the IURC;
(iii)any sale of accounts or contracts giving rise to accounts pursuant to the
Permitted Receivables Financing or
(iv)as such are released under the Mortgage and Deed of Trust dated May 1, 1940,
from the Borrower to American National Bank and Trust Company of Chicago (or any
successor trustee), and any and all supplements thereto.
(e)Change in Nature of Business.
Make any material change in the nature of its business.
(f)Sale and Leaseback.





--------------------------------------------------------------------------------





Enter into any sale and leaseback arrangement with any lender or investor, or
enter into any leases except in the normal course of business at reasonable
rents comparable to those paid for similar leasehold interests in the area and
except for those which do not exceed $40,000,000 in any single transaction.
(g)Sale of Accounts.
Sell, assign, discount, or dispose in any way of promissory notes or trade
acceptances held by the Borrower or any Subsidiary, with or without recourse,
except pursuant to a Permitted Receivables Financing or otherwise in the
ordinary course of business.
(h)Indebtedness.
Incur, create, become or be liable directly or indirectly in any manner with
respect to or permit to exist any Indebtedness except:
(i)Indebtedness arising in the ordinary course of business (other than
Indebtedness for borrowed money);
(ii)Indebtedness under the Loan Documents;
(iii)Indebtedness with respect to trade obligations and other normal accruals
and customer deposits in the ordinary course of business not yet due and payable
in accordance with customary trade terms or with respect to which the Borrower
or the applicable Subsidiary is contesting in good faith the amount or validity
thereof by appropriate proceedings and then only to the extent such Person has
set aside on its books adequate reserves therefor;
(iv)Indebtedness of the Borrower arising under commercial paper obligations;
(v)Indebtedness of the Borrower approved by the IURC or the FERC ("Approved
Indebtedness");
(vi)Indebtedness secured by Liens permitted under Section 8.2(a) [Liens];
(vii)Indebtedness under the Permitted Receivables Financing;
(viii)Indebtedness entered into in connection with Interest Rate Hedges and
Commodity Hedges; and
(ix)Indebtedness incurred under Section 8.2(b) [Assumptions or Guaranties of
Indebtedness].
(i)Other Agreements.
If there exists an Event of Default or a Potential Default, amend any of the
terms or conditions of any indenture, agreement, documents, note or other
instrument evidencing, securing, or relating to any other Indebtedness permitted
under Section 8.2(h) [Indebtedness].
(j)Prepayment of Other Loans.
If there exists an Event of Default or Potential Default, make any prepayment of
any principal of or interest on any Indebtedness (other than the Obligations) or
any payment, prepayment, redemption, defeasance, sinking fund payment, other
repayment or deposit for the purpose of any such prepayment.
(k)Change of Fiscal Year.
Change its fiscal year.
(l)Subordination of Claims.
If there exists an Event of Default or Potential Default, subordinate or permit
to be subordinated any present or future claim against or obligation of another
Person, except as ordered in a bankruptcy or similar creditors' remedy
proceeding of such other Person.
(m)Dividends.





--------------------------------------------------------------------------------





If there exists an Event of Default or Potential Default, declare or make
payment of dividends to holders of common equity interests of the Borrower;
provided that Subsidiaries may pay dividends to the Borrower or to Subsidiaries
that are wholly owned by the Borrower.
(n)Financial Covenant.
Permit the ratio, determined as of the end of each of its fiscal quarters, of
(i) Total Debt to (ii) Consolidated Total Capitalization to be greater than 0.67
to 1.00.
(o)Affiliates.
Enter into any transaction (including, without limitation, the purchase or sale
of any property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower's or such Subsidiary's business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms'-length
transaction.
(p)Investments and Acquisitions.
Make or suffer to exist any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), or commitments therefor,
or to create any Subsidiary or to become or remain a partner in any partnership
or joint venture, or to make any Acquisition of any Person, except:
(i)Cash Equivalent or Short-Term Investments.
(ii)Investments in Subsidiaries and other Investments, in each case in existence
on the date hereof and described in Schedule 8.2(p).
(iii)Investments in Persons principally engaged in a field of enterprise engaged
in by the Borrower and its Subsidiaries on the date hereof and any other field
of enterprise substantially related, ancillary or complementary thereto.
(iv)other Investments not exceeding $50,000,000 in the aggregate outstanding at
any time.
(q)Certain Restrictions.
Not permit any Subsidiary to, directly or indirectly, create or otherwise cause
or suffer to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (a) pay dividends or make other distributions on
its capital stock owned by the Borrower or any Subsidiary, or pay any
Indebtedness owed to the Borrower or any Subsidiary (other than customary limits
imposed by corporate law and fraudulent conveyance statutes), (b) make loans or
advances to the Borrower or (c) transfer any of its assets or properties to the
Borrower (other than pursuant to a Permitted Receivables Financing), except for
such encumbrances or restrictions existing by reason of or under (i) applicable
law, (ii) this Agreement and the other Loan Documents, (iii) customary
restrictions with respect to a Subsidiary pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
capital stock of such Subsidiary and (iv) restrictions binding on any Subsidiary
on the date it becomes a Subsidiary, provided such restrictions were not created
in contemplation of such Person becoming a Subsidiary.
3.Reporting Requirements.
The Borrower will furnish or cause to be furnished to the Administrative Agent
and each of the Lenders:
(a)Quarterly Financial Statements.
As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial statements of the Borrower, consisting of a consolidated balance sheet
as of the end of such fiscal quarter and related consolidated statements of
income, stockholders' equity and cash flows for the fiscal quarter then ended
and the fiscal year through





--------------------------------------------------------------------------------





that date, all in reasonable detail and certified (subject to normal year-end
audit adjustments) by the Chief Executive Officer, President, any Vice
President, Chief Financial Officer, Controller, Treasurer, or Assistant
Treasurer of the Borrower as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.
(b)Annual Financial Statements.
As soon as available and in any event within one hundred twenty (120) days after
the end of each fiscal year of the Borrower, audited financial statements of the
Borrower consisting of a consolidated balance sheet as of the end of such fiscal
year, and related consolidated statements of income, stockholders' equity and
cash flows for the fiscal year then ended, all in reasonable detail and setting
forth in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by independent certified public accountants
of nationally recognized standing reasonably satisfactory to the Administrative
Agent. The certificate or report of accountants shall be free of qualifications
(other than any consistency qualification that may result from a change in the
method used to prepare the financial statements as to which such accountants
concur) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the payment or
performance of any covenant, agreement or duty of any the Borrower under any of
the Loan Documents.
(c)Certificate of the Borrower.
Concurrently with the financial statements of the Borrower furnished to the
Administrative Agent and to the Lenders pursuant to Sections 8.3(a) [Quarterly
Financial Statements] and 8.3(b) [Annual Financial Statements], a certificate
(each a "Compliance Certificate") of the Borrower signed by the Chief Executive
Officer, President, any Vice President, Chief Financial Officer, Controller,
Treasurer, or Assistant Treasurer of the Borrower, in the form of Exhibit 8.3.
(d)Notices.
(i)Default.
Promptly after any officer of the Borrower has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by an Authorized
Officer setting forth the details of such Event of Default or Potential Default
and the action which the Borrower Party proposes to take with respect thereto.
(ii)Litigation. Promptly after the commencement thereof, notice of all actions,
suits, proceedings or investigations before or by any Official Body or any other
Person against the Borrower or any Subsidiary of the Borrower which involve a
claim or series of claims which could reasonably be expected to result in
liability in excess of $25,000,000 or which if adversely determined would
constitute a Material Adverse Change.
(iii)Organizational Documents. Promptly and in any event within five dates
thereafter, any amendment to the Articles of Incorporation or Bylaws of the
Borrower.
(iv)Erroneous Financial Information. Promptly in the event that the Borrower or
its accountants conclude or advise that any previously issued financial
statement, audit report or interim review should no longer be relied upon or
that disclosure should be made or action should be taken to prevent future
reliance.
(v)ERISA Event. Promptly upon the occurrence of any ERISA Event.
(vi)Preferred Stock Filing. Promptly, written notice of any filing with the IURC
to seek authority to issue any preferred stock;
(vii)FERC Order. Promptly upon receipt of the same, a copy of any extension,
renewal or replacement of the FERC Order, certified by an officer of the
Borrower; and
(viii)Other Reports. Promptly upon their becoming available to the Borrower:





--------------------------------------------------------------------------------





A.Management Letters. Any reports including management letters submitted to the
Borrower by independent accountants in connection with any annual, interim or
special audit.
B.Other Information. Such other reports and information as any of the Lenders
may from time to time reasonably request.
9.DEFAULT
1.Events of Default.
An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):
(a)Payments Under Loan Documents.
The Borrower shall fail to pay any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit or Obligation on the date on which
such principal is due or any interest on any Loan, Reimbursement Obligation or
Letter of Credit Obligation or any other amount owing hereunder or under the
other Loan Documents within five (5) Business Days of the date on which such
interest or other amount becomes due in accordance with the terms hereof or
thereof;
(b)Breach of Warranty.
Any representation or warranty made at any time by the Borrower herein or in any
other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time it was made or
furnished;
(c)Breach of Negative Covenants or Visitation Rights.
The Borrower shall default in the observance or performance of any covenant
contained in Section 8.1(a) [Preservation of Existence], Section 8.1(e)
[Visitation Rights], Section 8.1(i) [Anti-Terrorism Laws] or Section 8.2
[Negative Covenants];
(d)Breach of Other Covenants.
The Borrower shall default in the observance or performance of any other
covenant, condition or provision hereof or of any other Loan Document and such
default shall continue unremedied for a period of thirty (30) days;
(e)Defaults in Other Agreements or Indebtedness.
A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which the Borrower or any Subsidiary of the Borrower may be
obligated as a borrower or guarantor in excess of $25,000,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any Indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any Indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;
(f)Final Judgments or Orders.
Any final judgments or orders for the payment of money in excess of $50,000,000
in the aggregate shall be entered against the Borrower by a court having
jurisdiction in the premises, which judgment is not discharged, vacated, bonded
or stayed pending appeal within a period of thirty (30) consecutive days from
the date of entry;





--------------------------------------------------------------------------------





(g)Loan Document Unenforceable.
Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party's successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby;
(h)Uninsured Losses; Proceedings Against Assets.
There shall occur any material uninsured damage to or loss, theft or destruction
of any assets of the Borrower in excess of $50,000,000 or the Borrower's assets
in excess of $50,000,000 are attached, seized, levied upon or subjected to a
writ or distress warrant; or such come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within thirty (30) days thereafter;
(i)Events Relating to Plans and Benefit Arrangements.
(i) An ERISA Event occurs which has resulted or could reasonably be expected to
result in liability of Borrower (a) under Title IV of ERISA to a Pension Plan,
Multiemployer Plan or the PBGC, (b) to the IRS under Chapter 43 of the Code or
to the U.S. Department of Labor, PBGC or other person under Sections 406, 409,
502(c)(i) or (l), or 4071 of ERISA , or (c) to the IRS because of the failure of
any "welfare benefit plan" (as described in Section 3(1) of ERISA) sponsored or
maintained by the Borrower or any ERISA Affiliate that provides insured medical
benefits, to satisfy the non-discrimination requirements of Section 105 of the
Code, in each case in an aggregate amount in excess of $50,000,000, or (ii) the
Borrower fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $50,000,000;
(j)Change of Control.
(i) IPALCO shall at any time fail to own, directly or indirectly, all of the
issued and outstanding common stock of the Borrower or (ii) IPALCO shall at any
time not be entitled to elect a majority of the members of the Board of
Directors of the Borrower;
(k)Mortgage Event of Default.
The Borrower shall suffer to exist beyond any applicable grace period any event
of default under the Mortgage and Deed of Trust from the Borrower to American
National Bank and Trust Company of Chicago (or any successor trustee), dated May
1, 1940, and any and all supplements thereto, unless such event of default has
been waived in writing by the appropriate party or parties to such agreement; or
(l)Relief Proceedings.
(i) A Relief Proceeding shall have been instituted against any the Borrower or
any Subsidiary of the Borrower and such Relief Proceeding shall remain
undismissed or unstayed and in effect for a period of sixty (60) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such Relief Proceeding, (ii) the Borrower or any Subsidiary of the
Borrower institutes, or takes any action in furtherance of, a Relief Proceeding,
or (iii) any Borrower or any Subsidiary of the Borrower ceases to be Solvent or
admits in writing its inability to pay its debts as they mature.





--------------------------------------------------------------------------------





2.Consequences of Event of Default.
(a)Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.
If an Event of Default specified under Sections 9.1(a) through 9.1(k) shall
occur and be continuing, the Lenders and the Administrative Agent shall be under
no further obligation to make Loans and the Issuing Lender shall be under no
obligation to issue Letters of Credit and the Administrative Agent may, and upon
the request of the Required Lenders, shall (i) by written notice to the
Borrower, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrower to, and the Borrower shall
thereupon, deposit in a non-interest-bearing account with the Administrative
Agent, as cash collateral for its Obligations under the Loan Documents, an
amount equal to the maximum amount currently or at any time thereafter available
to be drawn on all outstanding Letters of Credit, and the Borrower hereby
pledges to the Administrative Agent and the Lenders, and grants to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and
(b)Bankruptcy, Insolvency or Reorganization Proceedings.
If an Event of Default specified under Section 9.1(l) [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and
(c)Set-off.
If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender, and each of their respective Affiliates and any participant of
such Lender or Affiliate which has agreed in writing to be bound by the
provisions of Section 5.3 [Sharing of Payments] is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or participant to or for the credit or the account
of the Borrower against any and all of the Obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Lender different from the branch
or office holding such deposit or obligated on such Indebtedness. The rights of
each Lender, the Issuing Lender and their respective Affiliates and participants
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates and participants may have. Each Lender and the Issuing Lender agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application; and
(d)Application of Proceeds.
From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 and until all Obligations of the Borrower have been
paid in full, any and all proceeds received by the





--------------------------------------------------------------------------------





Administrative Agent from the exercise of any other remedy by the Administrative
Agent, shall be applied as follows:
(i)first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys'
and paralegals' fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with collection of any Obligations of the Borrower
under any of the Loan Documents, including advances made by the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the assets of the Borrower;
(ii)second, to the repayment of all Obligations then due and unpaid of the
Borrower to the Lenders or their Affiliates incurred under this Agreement,
whether of principal, interest, fees, expenses or otherwise and to cash
collateralize the Letter of Credit Obligations, in such manner as the
Administrative Agent may determine in its discretion; and
(iii)the balance, if any, as required by Law.
(e)Enforcement of Rights and Remedies
. Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with this Section 9.2 for the benefit of all the Lenders and the Issuing Lender;
provided that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Lender or the Swing Loan Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
Issuing Lender or Swing Loan Lender, as the case may be) hereunder and under the
other Loan Documents, (iii) any Lender from exercising setoff rights in
accordance with Section 9.2(c) (subject to the terms of Section 5.3 [Sharing of
Payments by Lenders]), or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to the Borrower under any Insolvency Proceeding; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (1) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to this Section 9.2(e), and (2) in addition to the matters set
forth in clauses (ii), (iii) and (iv) of the preceding proviso and subject to
Section 5.3 [Sharing of Payments by Lenders]), any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.
THE ADMINISTRATIVE AGENT

1.Appointment and Authority.
Each of the Lenders and the Issuing Lender hereby irrevocably appoints PNC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 10 are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
the Borrower shall not have rights as a third party beneficiary of any of such
provisions.
2.Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or





--------------------------------------------------------------------------------





unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
3.Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
4.Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made





--------------------------------------------------------------------------------





by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
5.Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 10 shall apply to any such sub agent and
to the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
6.Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with approval from the
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or delayed.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section 10.6. Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent's resignation hereunder and under the other Loan
Documents, the provisions of this Section 10 and Section 11.3 [Expenses;
Indemnity; Damage Waiver] shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor





--------------------------------------------------------------------------------





shall (i) succeed to all of the rights, powers, privileges and duties of PNC as
the retiring Issuing Lender and Administrative Agent and PNC shall be discharged
from all of its respective duties and obligations as Issuing Lender and
Administrative Agent under the Loan Documents, and (ii) issue letters of credit
in substitution for the Letters of Credit issued by PNC, if any, outstanding at
the time of such succession or make other arrangement satisfactory to PNC to
effectively assume the obligations of PNC with respect to such Letters of
Credit.
7.Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
8.No Other Duties, etc.
Anything herein to the contrary notwithstanding, none of the Joint Bookrunner,
Joint Lead Arranger, Syndication Agent and Documentation Agent listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.
9.Administrative Agent's Fee.
The Borrower shall pay to the Administrative Agent a nonrefundable fee (the
"Administrative Agent's Fee") under the terms of a letter (the "Administrative
Agent's Letter") between the Borrower and Administrative Agent, as amended from
time to time.
10.No Reliance on Administrative Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Borrower, its Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
11.
MISCELLANEOUS

1.Modifications, Amendments or Waivers.
With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, may from time to time
enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the
Borrower hereunder or thereunder, or may grant written waivers or consents
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Borrower;
provided, that no such agreement, waiver or consent may be made which will:
(a)Increase of Commitment.





--------------------------------------------------------------------------------





Increase the amount of the Revolving Credit Commitment of any Lender hereunder
without the consent of such Lender;
(b)Extension of Payment; Reduction of Principal, Interest or Fees; Modification
of Terms of Payment.
Whether or not any Loans are outstanding, extend the Expiration Date or the time
for payment of principal or interest of any Loan, the Commitment Fee or any
other fee payable to any Lender, or reduce the principal amount of or the rate
of interest borne by any Loan or reduce the Commitment Fee or any other fee
payable to any Lender, without the consent of each Lender directly affected
thereby; or
(c)Miscellaneous.
Amend Section 5.2 [Pro Rata Treatment of Lenders], 10.3 [Exculpatory Provisions,
Etc.] or 5.3 [Sharing of Payments by Lenders] or this Section 11.1, alter any
provision regarding the pro rata treatment of the Lenders or requiring all
Lenders to authorize the taking of any action or reduce any percentage specified
in the definition of Required Lenders, in each case without the consent of all
of the Lenders.
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1(a) through
11.1(c) above, the consent of the Required Lenders is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained
(each a "Non-Consenting Lender"), then the Borrower shall have the right to
replace any such Non-Consenting Lender with one or more replacement Lenders
pursuant to Section 5.6(b) [Replacement of a Lender]. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender, and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
2.No Implied Waivers; Cumulative Remedies.
No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have.
3.Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses.
The Borrower shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iii) all reasonable out-of-





--------------------------------------------------------------------------------





pocket expenses incurred by the Administrative Agent, any Lender or the Issuing
Lender (including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender or the Issuing Lender), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)Indemnification by the Borrower.
The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an "Indemnitee") against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance or nonperformance by the parties
hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 11.3(b)
[Indemnification by the Borrower] shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.
(c)Reimbursement by Lenders.
To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Sections (a) [Costs and Expenses] or 11.3(b)
[Indemnification by the Borrower] to be paid by it to the Administrative Agent
(or any sub-agent thereof), the Issuing Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Issuing Lender or such Related Party, as the case
may be, such Lender's Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Lender in connection with such capacity.
(d)Waiver of Consequential Damages, Etc.





--------------------------------------------------------------------------------





To the fullest extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in Section 11.3(b) [Indemnification by Borrower] shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(e)Payments.
All amounts due under this Section shall be payable not later than ten (10) days
after demand therefor.
4.Holidays.
Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day. Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.
5.Notices; Effectiveness; Electronic Communication.
(a)Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 11.5(b) [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5(b) [Electronic Communications], shall be effective as
provided in such Section.
(b)Electronic Communications.
Notices and other communications to the Lenders and the Issuing Lender hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-





--------------------------------------------------------------------------------





mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)Change of Address, Etc.
Any party hereto may change its address, e mail address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.
6.Severability.
The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.
7.Duration; Survival.
All representations and warranties of the Borrower contained herein or made in
connection herewith shall survive the execution and delivery of this Agreement,
the completion of the transactions hereunder and Payment In Full. All covenants
and agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Section 5 [Payments]
and Section 11.3 [Expenses; Indemnity; Damage Waiver], shall survive Payment In
Full. All other covenants and agreements of the Borrower shall continue in full
force and effect from and after the date hereof and until Payment In Full.
8.Successors and Assigns.
(a)Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8(b) [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 11.8(d)
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8(e) [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8(d) [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)Assignments by Lenders.
Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:





--------------------------------------------------------------------------------





(i)Minimum Amounts.
A.in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
B.in any case not described in clause (i)(A) of this Section 11.8(b), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
(ii)Proportionate Amounts.
Each partial assignment shall (a) be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, and (b) be made on a
pro-rata basis relating to such Lender's Revolving Credit Commitment.
(iii)Required Consents.
No consent shall be required for any assignment except for the consent of the
Administrative Agent (which shall not be unreasonably withheld or delayed) and:
A.the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and
B.the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.
(v)No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower's Affiliates or Subsidiaries.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section (c) [Register], from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 4.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits





--------------------------------------------------------------------------------





Not Available], 5.8 [Increased Costs], and 11.3 [Expenses, Indemnity; Damage
Waiver] with respect to facts and circumstances occurring prior to the effective
date of such assignment. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.8(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.8(d)
[Participations].
(c)Register.
The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a record of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time. Such register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is in such register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)Participations.
Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders, Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1(a) [Increase of Commitment] or 11.1(b)
[Extension of Payment, Etc.] that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.4 [Libor
Rate Unascertainable, Etc.], 5.8 [Increased Costs], 5.10 [Indemnity] and 5.9
[Taxes] (subject to the requirements and limitations therein, including the
requirements under Section 5.9(g) [Status of Lenders] (it being understood that
the documentation required under Section 5.9(g) [Status of Lenders] shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.8(b)
[Assignments by Lenders]; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.6(b) [Replacement of a Lender] and
Section 5.6(c) [Designation of a Different Lending Office] as if it were an
assignee under Section 11.8(b) [Assignments by Lenders]; and (B) shall not be
entitled to receive any greater payment under Sections 5.8 [Increased Costs] or
5.9 [Taxes], with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
5.6(b) [Replacement of a Lender] and Section 5.6(c) [Designation of Different
Lending Office] with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.2(c)
[Set-off] as





--------------------------------------------------------------------------------





though it were a Lender; provided that such Participant agrees to be subject to
Section 5.3 [Sharing of Payments by Lenders] as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant's interest in the Loans or other obligations under the Loan
Documents (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)Certain Pledges; Successors and Assigns Generally.
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
9.Confidentiality.
(a)General.
Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (i) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto, (v)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (vi)
subject to an agreement containing provisions substantially the same as those of
this Section, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(vii) with the consent of the Borrower or (viii) to the extent such Information
(Y) becomes publicly available other than as a result of a breach of this
Section or (Z) becomes available to the Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
(b)Sharing Information With Affiliates of the Lenders.





--------------------------------------------------------------------------------





(c) The Borrower acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and the Borrower hereby authorizes each Lender to share any information
delivered to such Lender by the Borrower and its Subsidiaries pursuant to this
Agreement to any such Subsidiary or Affiliate subject to the provisions of
Section 11.9(a) [General].
10.Counterparts; Integration; Effectiveness.
(a)Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof including any prior confidentiality agreements and commitments.
Except as provided in Section 7 [Conditions Of Lending And Issuance Of Letters
Of Credit], this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e mail shall be effective as
delivery of a manually executed counterpart of this Agreement.
11.CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
(a)Governing Law.
This Agreement shall be deemed to be a contract under the Laws of the State of
Indiana without regard to its conflict of laws principles. Each standby Letter
of Credit issued under this Agreement shall be subject either to the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the "ICC") at the time of
issuance ("UCP") or the rules of the International Standby Practices (ICC
Publication Number 590) ("ISP98"), as determined by the Issuing Lender, and each
trade Letter of Credit shall be subject to UCP, and in each case to the extent
not inconsistent therewith, the Laws of the State of Indiana without regard to
is conflict of laws principles.
(b)SUBMISSION TO JURISDICTION.
THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF INDIANA
SITTING IN MARION COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF INDIANA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
INDIANA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS





--------------------------------------------------------------------------------





AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)WAIVER OF VENUE.
THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS
SECTION 11.11. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT
ASSERT ANY SUCH DEFENSE.
(d)SERVICE OF PROCESS.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
12.USA Patriot Act Notice.
Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA Patriot Act.
13.Certain ERISA Matters.


A.Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:





--------------------------------------------------------------------------------





(1)such Lender is not using "plan assets" (within the meaning of Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement,
(2)the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(3)(A) such Lender is an investment fund managed by a "Qualified Professional
Asset Manager" (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of subsections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(4)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
B.In addition, unless either subclause (A)(1) in the immediately preceding
Section 11.13 is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in subclause (A)(4) in
the immediately preceding Section 11.13, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender's entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).
14.Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable, (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or





--------------------------------------------------------------------------------





(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
15. No Novation.
THIS AMENDED AND RESTATED CREDIT AGREEMENT REPLACES THE EXISTING Credit
Agreement. THIS AMENDED AND RESTATED CREDIT AGREEMENT IS NOT INTENDED TO
CONSTITUTE, AND DOES NOT CONSTITUTE, A NOVATION OR SATISFACTION OF THE
OBLIGATIONS REPRESENTED BY THE EXISTING Credit Agreement.


[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO Amended AND RESTATED CREDIT AGREEMENT]
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
INDIANAPOLIS POWER & LIGHT COMPANY


By:__________________________________
Name: John Haberl
Title: Assistant Treasurer





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO Amended AND RESTATED CREDIT AGREEMENT]
PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent


By:__________________________________
Tracey J. Venable
Senior Vice President
      











--------------------------------------------------------------------------------





[SIGNATURE PAGE TO Amended AND RESTATED CREDIT AGREEMENT]
U.S. BANK NATIONAL ASSOCIATION, individually and as Syndication Agent


By:__________________________________        
Name:
Title:







--------------------------------------------------------------------------------





[SIGNATURE PAGE TO Amended AND RESTATED CREDIT AGREEMENT]
FIFTH THIRD BANK, individually and as Co-Documentation Agent


By:_________________________________                
Name:
Title:
      





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO Amended AND RESTATED CREDIT AGREEMENT]
BMO HARRIS BANK N.A., individually and as Co-Documentation Agent


By:__________________________________            
Name:
Title:







--------------------------------------------------------------------------------





[SIGNATURE PAGE TO Amended AND RESTATED CREDIT AGREEMENT]


BANK OF AMERICA, N.A.


By:__________________________________            
Name:
Title:





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO Amended AND RESTATED CREDIT AGREEMENT]
JPMORGAN CHASE BANK, N.A.


By:__________________________________                
Name:
Title:









--------------------------------------------------------------------------------





[SIGNATURE PAGE TO Amended AND RESTATED CREDIT AGREEMENT]
THE HUNTINGTON NATIONAL BANK


By:__________________________________                
Name:
Title:







--------------------------------------------------------------------------------





[SIGNATURE PAGE TO Amended AND RESTATED CREDIT AGREEMENT]
SUNTRUST BANK


By:__________________________________            
Name:
Title:







